Exhibit 10.4

CISCO SYSTEMS, INC.

SA ACQUISITION LONG-TERM INCENTIVE PLAN

EFFECTIVE AS OF FEBRUARY 24, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page

SECTION 1.

     INTRODUCTION    1

SECTION 2.

     DEFINITIONS    1   (a)        “Affiliate”    1  

(b)

       “Assumed Option”    1  

(c)

       “Award”    1  

(d)

       “Award Letter”    2  

(e)

       “Board”    2  

(f)

       “Cashless Exercise”    2  

(g)

       “Cause”    2  

(h)

       “Change In Control”    2  

(i)

       “Code”    3  

(j)

       “Committee”    3  

(k)

       “Common Stock”    3  

(l)

       “Company”    3  

(m)

       “Consultant”    3  

(n)

       “Corporate Transaction”    3  

(o)

       “Covered Employees”    3  

(p)

       “Director”    3  

(q)

       “Disability”    3  

(r)

       “Effective Time”    3  

(s)

       “Employee”    4  

(t)

       “Exchange Act”    4  

(u)

       “Exercise Price”    4  

(v)

       “Fair Market Value”    4  

(w)

       “Fiscal Year”    4  

(x)

       “Grant”    4  

(y)

       “Incentive Stock Option” or “ISO”    4  

(z)

       “Key Employee”    5   (aa)        “Merger Agreement”    5   (bb)   
    “Nonstatutory Stock Option” or “NSO”    5

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

(cc)

       “Option”    5  

(dd)

       “Option Exchange Ratio”    5  

(ee)

       “Optionee”    5  

(ff)

       “Parent”    5  

(gg)

       “Participant”    5  

(hh)

       “Performance Goals”    5  

(ii)

       “Performance Period”    6  

(jj)

       “Plan”    6  

(kk)

       “Re-Price”    6  

(ll)

       “SA”    6  

(mm)

       “SA 2003 LTIP”    6  

(nn)

       “SAR Agreement”    6  

(oo)

       “SEC”    6  

(pp)

       “Section 16 Persons”    6  

(qq)

       “Securities Act”    6  

(rr)

       “Service”    6  

(ss)

       “Share”    6  

(tt)

       “Stock Appreciation Right” or “SAR”    7  

(uu)

       “Stock Grant”    7  

(vv)

       “Stock Grant Agreement”    7  

(ww)

       “Stock Option Agreement”    7  

(xx)

       “Stock Unit”    7  

(yy)

       “Stock Unit Agreement”    7  

(zz)

       “Subsidiary”    7  

(aaa)

       “10-Percent Shareholder”    7

SECTION 3.

     ADMINISTRATION    7  

(a)

       Committee Composition    7  

(b)

       Authority of the Committee    8  

(c)

       Indemnification    8

SECTION 4.

     GENERAL    9   (a)        General Eligibility    9

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

(b)

       Incentive Stock Options    9  

(c)

       Restrictions on Shares    9  

(d)

       Beneficiaries    9  

(e)

       Performance Conditions    9  

(f)

       No Rights as a Shareholder    9  

(g)

       Termination of Service    9

SECTION 5.

     SHARES SUBJECT TO PLAN AND SHARE LIMITS    10  

(a)

       Basic Limitation    10  

(b)

       Additional Shares    10  

(c)

       Dividend Equivalents    10  

(d)

       Share Limits    10          (i)    Limits on SARs and Options    10     

    (ii)    Limits on Stock Grants and Stock Units

   10

SECTION 6.

     TERMS AND CONDITIONS OF OPTIONS    11  

(a)

       Stock Option Agreement    11  

(b)

       Number of Shares    11  

(c)

       Exercise Price    11  

(d)

       Exercisability and Term    11  

(e)

       Modifications or Assumption of Options and Assumed Options    11  

(f)

       Assignment or Transfer of Options or Assumed Options    12  

(g)

       Assumed Options    12

SECTION 7.

     PAYMENT FOR OPTION AND ASSUMED OPTION SHARES    12  

(a)

       Surrender of Stock    12  

(b)

       Cashless Exercise    12  

(c)

       Other Forms of Payment    12

SECTION 8.

     TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS    13  

(a)

       SAR Agreement    13  

(b)

       Number of Shares    13  

(c)

       Exercise Price    13  

(d)

       Exercisability and Term    13

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

(e)

       Exercise of SARs    13  

(f)

       Modification or Assumption of SARs    14  

(g)

       Assignment or Transfer of SARs    14

SECTION 9.

     TERMS AND CONDITIONS FOR STOCK GRANTS.    14  

(a)

       Amount and Form of Awards    14  

(b)

       Stock Grant Agreement    14  

(c)

       Payment for Stock Grants    15  

(d)

       Vesting Conditions    15  

(e)

       Assignment or Transfer of Stock Grants    15  

(f)

       Voting and Dividend Rights    15  

(g)

       Modification or Assumption of Stock Grants    15

SECTION 10.

     TERMS AND CONDITIONS OF STOCK UNITS    15  

(a)

       Stock Unit Agreement    15  

(b)

       Number of Shares    16  

(c)

       Payment for Stock Units    16  

(d)

       Vesting Conditions    16  

(e)

       Voting and Dividend Rights    16  

(f)

       Form and Time of Settlement of Stock Units    16  

(g)

       Creditors’ Rights    17  

(h)

       Modification or Assumption of Stock Units    17  

(i)

       Assignment or Transfer of Stock Units    17

SECTION 11.

     PROTECTION AGAINST DILUTION    17  

(a)

       Adjustments    17  

(b)

       Participant Rights    17  

(c)

       Fractional Shares    18

SECTION 12.

     EFFECT OF A CORPORATE TRANSACTION    18  

(a)

       Corporate Transaction    18  

(b)

       Acceleration    18  

(c)

       Dissolution    18

SECTION 13.

     LIMITATIONS ON RIGHTS    19  

(a)

       No Entitlements    19

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

(b)

       Shareholders’ Rights    19  

(c)

       Regulatory Requirements    19

SECTION 14.

     WITHHOLDING TAXES    19  

(a)

       General    19  

(b)

       Share Withholding    20

SECTION 15.

     DURATION AND AMENDMENTS    20  

(a)

       Term of the Plan    20  

(b)

       Right to Amend or Terminate the Plan    20 APPENDIX A    A-1

 

v



--------------------------------------------------------------------------------

CISCO SYSTEMS, INC.

SA ACQUISITION LONG-TERM INCENTIVE PLAN

EFFECTIVE AS OF FEBRUARY 24, 2006

SECTION 1. INTRODUCTION.

The Company’s Board of Directors hereby adopts the Cisco Systems, Inc. SA
Acquisition Long-Term Incentive Plan on January 31, 2006, with such Plan
constituting an amendment, restatement and renaming of the SA 2003 LTIP,
provided, however, that this Plan is not effective until the time specified in
Section 15. Pursuant to the Merger Agreement, the Plan is established to assume
all unissued shares of SA common stock reserved for issuance under the SA 2003
LTIP as of the Effective Time.

The purpose of the Plan is to promote the long-term success of the Company and
the creation of shareholder value by offering Key Employees an opportunity to
share in such long-term success by acquiring a proprietary interest in the
Company.

The Plan seeks to achieve this purpose by providing for discretionary long-term
incentive Awards in the form of Options (which may constitute Incentive Stock
Options or Nonstatutory Stock Options), Stock Appreciation Rights, Stock Grants
and Stock Units.

Unless otherwise provided in the Plan or Appendix A, the Plan shall be governed
by, and construed in accordance with, the laws of the State of California
(except its choice-of-law provisions). No Award made under the Plan shall be
intended to be deferred compensation under section 409A of the Code and will be
interpreted accordingly.

Capitalized terms shall have the meaning provided in Section 2 unless otherwise
provided in this Plan or Appendix A or any related Stock Option Agreement, SAR
Agreement, Stock Grant Agreement, Stock Unit Agreement or Award Letter.

SECTION 2. DEFINITIONS.

(a) “Affiliate” means any entity other than a Subsidiary, if the Company and/or
one or more Subsidiaries own not less than 50% of such entity.

(b) “Assumed Option” means a Nonstatutory Stock Option granted under the SA 2003
LTIP prior to the Effective Time and that is unexpired, unexercised and
outstanding immediately prior to the Effective Time, whether vested or unvested,
and assumed by the Plan. Assumed Options granted on or after the date of the
Merger Agreement shall be adjusted if necessary to comply with the limitations
set forth in Section 4.2(xii) of the Merger Agreement.

(c) “Award” means any award of an Option, SAR, Stock Grant or Stock Unit under
the Plan and any Assumed Option.

 

1



--------------------------------------------------------------------------------

(d) “Award Letter” means a written letter, agreement or other notice approved by
SA, which Award Letter sets forth the terms and conditions of an Assumed Option.

(e) “Board” means the Board of Directors of the Company, as constituted from
time to time.

(f) “Cashless Exercise” means, to the extent that a Stock Option Agreement or
Award Letter so provides, or that the Committee provides for in the case of an
Assumed Option, and as permitted by applicable law, a program approved by the
Committee in which payment may be made all or in part by delivery (on a form
prescribed by the Committee) of an irrevocable direction to a securities broker
to sell Shares and to deliver all or part of the sale proceeds to the Company in
payment of the aggregate Exercise Price and, if applicable, the amount necessary
to satisfy the Company’s withholding obligations at the minimum statutory
withholding rates, including, but not limited to, U.S. federal and state income
taxes, payroll taxes, and foreign taxes, if applicable.

(g) “Cause” means, except as may otherwise be provided in a Participant’s
employment agreement or Award agreement, a conviction of a Participant for a
felony crime or the failure of a Participant to contest prosecution for a felony
crime, or a Participant’s misconduct, fraud or dishonesty (as such terms are
defined by the Committee in its sole discretion), or any unauthorized use or
disclosure of confidential information or trade secrets, in each case as
determined by the Committee, and the Committee’s determination shall be
conclusive and binding.

(h) “Change In Control” except as may otherwise be provided in a Participant’s
employment agreement or Award agreement, means the occurrence of any of the
following:

(i) A change in the composition of the Board over a period of thirty-six
consecutive months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period or (B) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (A) who were still in office at the time the Board approved
such election or nomination; or

(ii) The acquisition, directly or indirectly, by any person or related group of
persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company) of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company representing more than 35% of the total combined
voting power of the Company’s then outstanding securities pursuant to a tender
or exchange offer made directly to the Company’s shareholders which the Board
does not recommend such shareholders accept.

 

2



--------------------------------------------------------------------------------

(i) “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and interpretations promulgated thereunder.

(j) “Committee” means a committee described in Section 3.

(k) “Common Stock” means the Company’s common stock.

(l) “Company” means Cisco Systems, Inc., a California corporation.

(m) “Consultant” means an individual who performs bona fide services to the
Company, a Parent, a Subsidiary or an Affiliate, other than as an Employee or
Director.

(n) “Corporate Transaction” except as may otherwise be provided in a
Participant’s employment agreement or Award agreement, means the occurrence of
any of the following shareholder approved transactions:

(i) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if more than 50% of the
combined voting power of the continuing or surviving entity’s securities
outstanding immediately after such merger, consolidation or other reorganization
is owned by persons who were not shareholders of the Company immediately prior
to such merger, consolidation or other reorganization; or

(ii) The sale, transfer or other disposition of all or substantially all of the
Company’s assets.

A transaction shall not constitute a Corporate Transaction if its sole purpose
is to change the state of the Company’s incorporation or to create a holding
company that will be owned in substantially the same proportions by the persons
who held the Company’s securities immediately before such transactions.

 

  (o) “Covered Employees” means those persons who are subject to the limitations
of Code Section 162(m).

 

  (p) “Director” means a member of the Board.

 

  (q) “Disability” except as may otherwise be provided in a Participant’s
employment agreement or Award agreement, means that the Key Employee is
classified as disabled under a long-term disability policy of the Company or, if
no such policy applies, the Key Employee is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can
be expected to last for a continuous period of not less than 12 months.

 

  (r) “Effective Time” means the time of acceptance by the Secretary of State of
the State of Georgia of the “Certificate of Merger” (as such term is defined in
the Merger Agreement) between the Company, Columbus Acquisition Corp. (a

 

3



--------------------------------------------------------------------------------

Georgia corporation and wholly owned subsidiary of the Company), and SA or such
later time as may be agreed to by the Company and SA and specified in the
Certificate of Merger.

(s) “Employee” means an individual who is a common-law employee of the Company,
a Parent, a Subsidiary or an Affiliate.

(t) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(u) “Exercise Price” means, in the case of an Option or Assumed Option, the
amount for which a Share may be purchased upon exercise of such Option or
Assumed Option, as specified in the applicable Stock Option Agreement or Award
Letter. “Exercise Price,” in the case of a SAR, means an amount, as specified in
the applicable SAR Agreement, which is subtracted from the Fair Market Value in
determining the amount payable upon exercise of such SAR.

(v) “Fair Market Value” means the market price of a Share as determined in good
faith by the Committee. The Fair Market Value shall be determined by the
following:

(i) If the Shares were traded over-the-counter or listed with NASDAQ on the date
in question, then the Fair Market Value shall be equal to the last transaction
price quoted by the NASDAQ system for the date in question or (ii) if the Common
Stock is listed on the New York Stock Exchange or the American Stock Exchange on
the date in question, the Fair Market Value is the closing selling price for the
Common Stock as such price is officially quoted in the composite tape of
transactions on the exchange determined by the Committee to be the primary
market for the Common Stock for the date in question; provided, however, that if
there is no such reported price for the Common Stock for the date in question
under (i) or (ii), then such price on the last preceding date for which such
price exists shall be determinative of Fair Market Value.

If neither (i) or (ii) are applicable, then the Fair Market Value shall be
determined by the Committee in good faith on such basis as it deems appropriate.

Whenever possible, the determination of Fair Market Value by the Committee shall
be based on the prices reported in the Western Edition of The Wall Street
Journal. Such determination shall be conclusive and binding on all persons.

(w) “Fiscal Year” means the Company’s fiscal year.

(x) “Grant” means any grant of an Award under the Plan.

(y) “Incentive Stock Option” or “ISO” means an incentive stock option described
in Code Section 422.

 

4



--------------------------------------------------------------------------------

(z) “Key Employee” means an Employee who (i) had been employed by SA on or after
the Effective Time, (ii) was not employed by the Company or the subsidiaries of
the Company (other than SA or its subsidiaries acquired by the Company in the
Merger at the Effective Time and (iii) has been selected by the Committee to
receive an Award under the Plan.

(aa) “Merger Agreement” means the Agreement and Plan of Merger by and among
Cisco Systems, Inc., Columbus Acquisition Corp. and Scientific-Atlanta, Inc.
dated November 18, 2005.

(bb) “Nonstatutory Stock Option” or “NSO” means a stock option that is not an
ISO.

(cc) “Option” means an ISO or NSO granted under the Plan entitling the Optionee
to purchase Shares.

(dd) “Option Exchange Ratio” means the quotient obtained by dividing $43.00 by
the average of each trading day’s volume-weighted average sales price for a
Share as quoted on the Nasdaq Stock Market for the ten consecutive days ending
with the third trading day that precedes the “Closing Date” (as such term is
defined in the Merger Agreement).

(ee) “Optionee” means an individual, estate or other entity that holds an Option
or an Assumed Option.

(ff) “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if each of the corporations other
than the Company owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Parent on a date after the adoption of
the Plan shall be considered a Parent commencing as of such date.

(gg) “Participant” means an individual or estate or other entity that holds an
Award.

(hh) “Performance Goals” means one or more objective measurable performance
factors as determined by the Committee with respect to each Performance Period
based upon one or more factors (or a combination of or ratio between such
factors), including, but not limited to: any key elements contained in or
derived from the Company’s income statement, balance sheet and/or cash flow
statement, or the equivalent measure in a business unit or function of the
Company, including but not limited to sales or revenue, bookings, gross margin,
costs and expenses, working capital, inventory, pre-tax and after-tax income,
increase in cash, return on equity, return on assets, return on capital,
earnings per share, return on sales, total shareholder return and net income,
each with respect to the Company and/or one or more of its Subsidiaries,
Affiliates and/ or operating units. These targets and objectives may represent
performance vs. plan, performance vs. historical performance or performance vs.
a peer group of comparable companies established by the Committee. Results
against targets and objectives shall be determined and measured in accordance
with generally accepted accounting principles as utilized by the Company in its
reports filed under the Exchange Act. Awards issued to persons who are not
Covered Employees may take into account other factors.

 

5



--------------------------------------------------------------------------------

(ii) “Performance Period” means any period not exceeding 36 months as determined
by the Committee, in its sole discretion. The Committee may establish different
Performance Periods for different Participants, and the Committee may establish
concurrent or overlapping Performance Periods.

(jj) “Plan” means this Cisco Systems, Inc. SA Acquisition Long-Term Incentive
Plan as it may be amended from time to time.

(kk) “Re-Price” means that the Company has lowered or reduced the Exercise Price
of outstanding Options or Assumed Options and/or outstanding SARs for any
Participant(s) in a manner described by Item 402(i)(1) of SEC Regulation S-K (or
its successor provision).

(ll) “SA” means Scientific-Atlanta, Inc. and its subsidiaries.

(mm) “SA 2003 LTIP” means the Scientific-Atlanta 2003 Long-Term Incentive Plan.

(nn) “SAR Agreement” means the agreement described in Section 8 evidencing each
Award of a Stock Appreciation Right.

(oo) “SEC” means the Securities and Exchange Commission.

(pp) “Section 16 Persons” means those officers, directors or other persons who
are subject to Section 16 of the Exchange Act.

(qq) “Securities Act” means the Securities Act of 1933, as amended.

(rr) “Service” means service as an Employee, Director or Consultant. A
Participant’s Service does not terminate when continued service crediting is
required by applicable law. However, for purposes of determining whether an
Option is entitled to continuing ISO status, a common-law employee’s Service
will be treated as terminating ninety (90) days after such Employee went on
leave, unless such Employee’s right to return to active work is guaranteed by
law or by a contract. Service terminates in any event when the approved leave
ends, unless such Employee immediately returns to active work. The Committee
determines which leaves count toward Service, and when Service terminates for
all purposes under the Plan. Further, unless otherwise determined by the
Committee, a Participant’s Service shall not be deemed to have terminated merely
because of a change in the capacity in which the Participant provides service to
the Company, a Parent, Subsidiary or Affiliate, or a transfer between entities
(the Company or any Parent, Subsidiary, or Affiliate); provided that there is no
interruption or other termination of Service.

(ss) “Share” means one share of Common Stock.

 

6



--------------------------------------------------------------------------------

(tt) “Stock Appreciation Right” or “SAR” means a stock appreciation right
awarded under the Plan.

(uu) “Stock Grant” means Shares awarded under the Plan.

(vv) “Stock Grant Agreement” means the agreement described in Section 9
evidencing each Award of a Stock Grant.

(ww) “Stock Option Agreement” means the agreement described in Section 6
evidencing each Award of an Option, other than an Assumed Option.

(xx) “Stock Unit” means a bookkeeping entry representing the equivalent of one
Share, as awarded under the Plan.

(yy) “Stock Unit Agreement” means the agreement described in Section 10
evidencing each Award of a Stock Unit.

(zz) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain. A corporation that attains the status of a
Subsidiary on a date after the adoption of the Plan shall be considered a
Subsidiary commencing as of such date.

(aaa) “10-Percent Shareholder” means an individual who owns more than 10% of the
total combined voting power of all classes of outstanding stock of the Company,
its Parent or any of its Subsidiaries. In determining stock ownership, the
attribution rules of Section 424(d) of the Code shall be applied.

SECTION 3. ADMINISTRATION.

(a) Committee Composition. The Board or a Committee appointed by the Board shall
administer the Plan. Unless the Board provides otherwise, the Company’s
Compensation & Management Development Committee shall be the Committee. Members
of the Committee shall serve for such period of time as the Board may determine
and shall be subject to removal by the Board at any time. The Board may also at
any time terminate the functions of the Committee and reassume all powers and
authority previously delegated to the Committee.

The Committee shall have membership composition which enables (i) Awards to
Section 16 Persons to qualify as exempt from liability under Section 16(b) of
the Exchange Act and (ii) Awards to Covered Employees to qualify as
performance-based compensation as provided under Code Section 162(m).

The Board may also appoint one or more separate committees of the Board, each
composed of two or more directors of the Company who need not qualify under Rule

 

7



--------------------------------------------------------------------------------

16b-3 or Code Section 162(m), that may administer the Plan with respect to Key
Employees who are not Section 16 Persons or Covered Employees, respectively, may
grant Awards under the Plan to such Key Employees and may determine all terms of
such Awards.

(b) Authority of the Committee. Subject to the provisions of the Plan, the
Committee shall have full authority and sole discretion to take any actions it
deems necessary or advisable for the administration of the Plan. Such actions
shall include:

 

  (i) selecting Key Employees who are to receive Awards under the Plan;

 

  (ii) determining the type, number, vesting requirements and other features and
conditions of such Awards and amending such Awards;

 

  (iii) correcting any defect, supplying any omission, or reconciling any
inconsistency in the Plan or any Award agreement;

 

  (iv) accelerating the vesting, or extending the post-termination exercise
term, of Awards at any time and under such terms and conditions as it deems
appropriate;

 

  (v) interpreting the Plan;

 

  (vi) making all other decisions relating to the operation of the Plan; and

 

  (vii) adopting such plans or subplans as may be deemed necessary or
appropriate to provide for the participation by Key Employees of the Company and
its Subsidiaries and Affiliates who reside outside the U.S., which plans and/or
subplans shall be attached hereto as Appendices.

The Committee may adopt such rules or guidelines as it deems appropriate to
implement the Plan. The Committee’s determinations under the Plan shall be final
and binding on all persons.

(c) Indemnification. To the maximum extent permitted by applicable law, each
member of the Committee, or of the Board, shall be indemnified and held harmless
by the Company against and from (i) any loss, cost, liability, or expense that
may be imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any Stock Option Agreement, SAR Agreement,
Stock Grant Agreement, Stock Unit Agreement or Award Letter, and (ii) from any
and all amounts paid by him or her in settlement thereof, with the Company’s
approval, or paid by him or her in satisfaction of any judgment in any such
claim, action, suit, or proceeding against him or her, provided he or she shall
give the Company an opportunity, at its own expense, to handle and defend the
same before he or she undertakes to handle and defend it on his or her own
behalf. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Company’s Articles of Incorporation or Bylaws, by contract, as a matter of law,
or otherwise, or under any power that the Company may have to indemnify them or
hold them harmless.

 

8



--------------------------------------------------------------------------------

SECTION 4. GENERAL.

(a) General Eligibility. Only Employees shall be eligible for designation as Key
Employees by the Committee, in its sole discretion.

(b) Incentive Stock Options. Only Key Employees who are common-law employees of
the Company, a Parent or a Subsidiary shall be eligible for the grant of ISOs.
In addition, a Key Employee who is a 10-Percent Shareholder shall not be
eligible for the grant of an ISO unless the requirements set forth in
Section 422(c)(5) of the Code are satisfied.

(c) Restrictions on Shares. Any Shares issued pursuant to an Award shall be
subject to such rights of repurchase, rights of first refusal and other transfer
restrictions as the Committee may determine, in its sole discretion. Such
restrictions shall apply in addition to any restrictions that may apply to
holders of Shares generally and shall also comply to the extent necessary with
applicable law. In no event shall the Company be required to issue fractional
Shares under this Plan.

(d) Beneficiaries. Unless stated otherwise in an Award agreement, a Participant
may designate one or more beneficiaries with respect to an Award by timely
filing the prescribed form with the Company. A beneficiary designation may be
changed by filing the prescribed form with the Company at any time before the
Participant’s death. If no beneficiary was designated or if no designated
beneficiary survives the Participant, then after a Participant’s death any
vested Award(s) shall be transferred or distributed to the Participant’s estate.

(e) Performance Conditions. The Committee may, in its discretion, include
performance conditions in an Award. If performance conditions are included in
Awards to Covered Employees, then such Awards may be subject to the achievement
of Performance Goals established by the Committee. Such Performance Goals shall
be established and administered pursuant to the requirements of Code
Section 162(m). Before any Shares underlying an Award or any Award payments
subject to Performance Goals are released to a Covered Employee with respect to
a Performance Period, the Committee shall certify in writing that the
Performance Goals for such Performance Period have been satisfied. Awards with
performance conditions that are granted to Key Employees who are not Covered
Employees need not comply with the requirements of Code Section 162(m).

(f) No Rights as a Shareholder. A Participant, or a transferee of a Participant,
shall have no rights as a shareholder with respect to any Common Stock covered
by an Award until such person has satisfied all of the terms and conditions to
receive such Common Stock, has satisfied any applicable withholding or tax
obligations relating to the Award and the Shares have been issued (as evidenced
by an appropriate entry on the books of the Company or a duly authorized
transfer agent of the Company).

(g) Termination of Service. Unless the applicable Award agreement or, with
respect to Participants who reside in the U.S., the applicable employment
agreement provides otherwise, the following rules shall govern the vesting,
exercisability and term of

 

9



--------------------------------------------------------------------------------

outstanding Awards held by a Participant in the event of termination of such
Participant’s Service (in all cases subject to the term of the Option or SAR as
applicable): (i) upon termination of Service for any reason, all unvested
portions of any outstanding Awards shall be immediately forfeited without
consideration and the vested portions of any outstanding Stock Units shall be
settled upon termination; (ii) if the Service of a Participant is terminated for
Cause, then all unexercised Options and SARs, unvested portions of Stock Units
and unvested portions of Stock Grants shall terminate and be forfeited
immediately without consideration; (iii) if the Service of Participant is
terminated for any reason other than for Cause, death, or Disability, then the
vested portion of his/her then-outstanding Options/SARs may be exercised by such
Participant or his or her personal representative within three months after the
date of such termination; or (iv) if the Service of a Participant is terminated
due to death or Disability, the vested portion of his/her then-outstanding
Options/SARs may be exercised within eighteen months after the date of
termination of Service.

SECTION 5. SHARES SUBJECT TO PLAN AND SHARE LIMITS.

(a) Basic Limitation. The stock issuable under the Plan shall be authorized but
unissued Shares. The aggregate number of Shares reserved for Awards under the
Plan shall not exceed 17,587,049 Shares, subject to adjustment pursuant to
Section 11.

(b) Additional Shares. If Awards are forfeited or are terminated for any other
reason before being exercised, then the Shares underlying such Awards shall
again become available for Awards under the Plan. SARs shall be counted in full
against the number of Shares available for issuance under the Plan, regardless
of the number of Shares issued upon settlement of the SARs.

(c) Dividend Equivalents. Any dividend equivalents distributed under the Plan
shall not be applied against the number of Shares available for Awards.

(d) Share Limits.

(i) Limits on SARs and Options. Subject to adjustment pursuant to Section 11, no
Key Employee shall receive Options and SARs to purchase Shares during any three
(3) Fiscal Year period covering in excess of 6,597,000 Shares and the aggregate
maximum number of Shares that may be issued in connection with ISOs shall be
17,587,049 Shares.

(ii) Limits on Stock Grants and Stock Units. Subject to adjustment pursuant to
Section 11, no more than an aggregate number of 6,597,000 Shares may be awarded
as Stock Grants or Stock Units under the Plan.

The maximum dollar value with respect to which Awards (other than Options, SARs
payable in Shares and Stock Grants/Stock Units subject to Performance Goals)
that are intended to qualify as performance-based compensation under
Section 162(m)(4)(C) of the Code which may be paid to any Employee for any
particular Performance Period shall be Ten Million Dollars ($10,000,000).

 

10



--------------------------------------------------------------------------------

SECTION 6. TERMS AND CONDITIONS OF OPTIONS.

(a) Stock Option Agreement. Each Grant of an Option under the Plan shall be
evidenced and governed exclusively by a Stock Option Agreement between the
Optionee and the Company. Such Option shall be subject to all applicable terms
and conditions of the Plan and may be subject to any other terms and conditions
that are not inconsistent with the Plan and that the Committee deems appropriate
for inclusion in a Stock Option Agreement (including without limitation any
performance conditions). The provisions of the various Stock Option Agreements
entered into under the Plan need not be identical. The Stock Option Agreement
shall also specify whether the Option is an ISO or an NSO. No ISOs may be
awarded after August 13, 2013.

(b) Number of Shares. Each Stock Option Agreement shall specify the number of
Shares that are subject to the Option and shall be subject to adjustment of such
number in accordance with Section 11.

(c) Exercise Price. An Option’s Exercise Price shall be established by the
Committee and set forth in a Stock Option Agreement. The Exercise Price of an
Option shall not be less than 100% of the Fair Market Value (110% for ISO grants
to 10-Percent Shareholders) on the date of Grant.

(d) Exercisability and Term. Each Stock Option Agreement shall specify the date
when all or any installment of the Option is to become exercisable. The Stock
Option Agreement shall also specify the term of the Option; provided that the
term of an Option shall in no event exceed nine years from the date of Grant.
Unless the applicable Stock Option Agreement provides otherwise, each Option
shall vest and become exercisable with respect to 20% of the Shares subject to
the Option upon completion of one year of Service measured from the vesting
commencement date, the balance of the Shares subject to the Option shall vest
and become exercisable in forty-eight equal installments upon completion of each
month of Service thereafter, and the term of the Option shall be nine years from
the date of Grant. A Stock Option Agreement may provide for accelerated vesting
in the event of the Participant’s death, Disability, or other events.
Notwithstanding any other provision of the Plan, no Option can be exercised
after the expiration date provided in the applicable Stock Option Agreement and
no Option may provide that, upon exercise of the Option, a new Option will
automatically be granted.

(e) Modifications or Assumption of Options and Assumed Options. Within the
limitations of the Plan, the Committee may modify, extend or assume outstanding
options or may accept the cancellation of outstanding options (whether granted
by the Company or by another issuer) in return for the grant of new Options for
the same or a different number of Shares, at the same or a different Exercise
Price, and with the same or different vesting provisions. Notwithstanding the
preceding sentence or anything to the

 

11



--------------------------------------------------------------------------------

contrary herein, the Committee may not Re-Price outstanding Options or Assumed
Options unless there is approval by the Company shareholders and no modification
of an Option or Assumed Option shall, without the consent of the Optionee,
impair his or her rights or obligations under such Option or Assumed Option.

(f) Assignment or Transfer of Options or Assumed Options. Except as otherwise
provided in the applicable Stock Option Agreement or Award Letter and then only
to the extent permitted by applicable law, no Option shall be transferable by
the Optionee other than by will or by the laws of descent and distribution.
Except as otherwise provided in the applicable Stock Option Agreement or Award
Letter, an Option or Assumed Option may be exercised during the lifetime of the
Optionee only by the Optionee or by the guardian or legal representative of the
Optionee. No Option or Assumed Option or interest therein may be assigned,
pledged or hypothecated by the Optionee during his or her lifetime, whether by
operation of law or otherwise, or be made subject to execution, attachment or
similar process.

(g) Assumed Options. Assumed Options shall be governed by the provisions of this
Plan and Appendix A.

SECTION 7. PAYMENT FOR OPTION AND ASSUMED OPTION SHARES.

The entire Exercise Price of Shares issued upon exercise of Options or Assumed
Options shall be payable in cash at the time when such Shares are purchased,
except as follows and if so provided for in an applicable Stock Option Agreement
or Award Letter:

(a) Surrender of Stock. Payment for all or any part of the Exercise Price of
Options or Assumed Options may be made with Shares which have already been owned
by the Optionee; provided that the Committee may, in its sole discretion,
require that Shares tendered for payment be previously held by the Optionee for
a minimum duration. Such Shares shall be valued at their Fair Market Value.

(b) Cashless Exercise. Payment for all or any part of the Exercise Price may be
made through Cashless Exercise at the Committee’s sole discretion.

(c) Other Forms of Payment. Payment for all or any part of the Exercise Price of
Options may be made in any other form that is consistent with applicable laws,
regulations and rules and approved by the Committee.

In the case of an ISO granted under the Plan, payment shall be made only
pursuant to the express provisions of the applicable Stock Option Agreement. The
Stock Option Agreement may specify that payment may be made in any form(s)
described in this Section 7. In the case of an NSO granted under the Plan, the
Committee may, in its discretion at any time, accept payment in any form(s)
described in this Section 7.

 

12



--------------------------------------------------------------------------------

SECTION 8. TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS.

(a) SAR Agreement. Each Grant of a SAR under the Plan shall be evidenced and
governed exclusively by a SAR Agreement between the Participant and the Company.
Such SAR shall be subject to all applicable terms and conditions of the Plan and
may be subject to any other terms and conditions that are not inconsistent with
the Plan and that the Committee deems appropriate for inclusion in a SAR
Agreement (including without limitation any performance conditions). A SAR
Agreement may provide for a maximum limit on the amount of any payout
notwithstanding the Fair Market Value on the date of exercise of the SAR. The
provisions of the various SAR Agreements entered into under the Plan need not be
identical. SARs may be granted in consideration of a reduction in the
Participant’s compensation.

(b) Number of Shares. Each SAR Agreement shall specify the number of Shares to
which the SAR pertains and shall be subject to adjustment of such number in
accordance with Section 11.

(c) Exercise Price. Each SAR Agreement shall specify the Exercise Price which
shall be established by the Committee. The Exercise Price of a SAR shall not be
less than 100% of the Fair Market Value on the date of Grant.

(d) Exercisability and Term. Each SAR Agreement shall specify the date when all
or any installment of the SAR is to become exercisable. The SAR Agreement shall
also specify the term of the SAR which shall not exceed nine years from the date
of Grant. Unless the applicable SAR Agreement provides otherwise, each SAR shall
vest and become exercisable with respect to 20% of the Shares subject to the SAR
upon completion of one year of Service measured from the vesting commencement
date, the balance of the Shares subject to the SAR shall vest and become
exercisable in forty-eight equal installments upon completion of each month of
Service thereafter, and the term of the SAR shall be nine years from the date of
Grant. A SAR Agreement may provide for accelerated vesting in the event of the
Participant’s death, Disability, or other events. SARs may be awarded in
combination with Options or Stock Grants, and such an Award shall provide that
the SARs will not be exercisable unless the related Options or Stock Grants are
forfeited. A SAR may be included in an ISO only at the time of Grant but may be
included in an NSO at the time of Grant or at any subsequent time, but not later
than six months before the expiration of such NSO. No SAR may provide that, upon
exercise of the SAR, a new SAR will automatically be granted.

(e) Exercise of SARs. If, on the date when a SAR expires, the Exercise Price
under such SAR is less than the Fair Market Value on such date but any portion
of such SAR has not been exercised or surrendered, then such SAR shall
automatically be deemed to be exercised as of such date with respect to such
portion. Upon exercise of a SAR, the Participant (or any person having the right
to exercise the SAR) shall receive from the Company (i) Shares, (ii) cash or
(iii) any combination of Shares and cash, as the Committee shall determine at
the time of Grant of the SAR, in its sole discretion. The amount of cash and/or
the Fair Market Value of Shares received upon exercise of SARs

 

13



--------------------------------------------------------------------------------

shall, in the aggregate, be equal to the amount by which the Fair Market Value
(on the date of exercise) of the Shares subject to the SARs exceeds the Exercise
Price of the Shares.

(f) Modification or Assumption of SARs. Within the limitations of the Plan, the
Committee may modify, extend or assume outstanding stock appreciation rights or
may accept the cancellation of outstanding stock appreciation rights (including
stock appreciation rights granted by another issuer) in return for the grant of
new SARs for the same or a different number of Shares, at the same or a
different Exercise Price, and with the same or different vesting provisions.
Notwithstanding the preceding sentence or anything to the contrary herein,
unless there is approval by the Company shareholders, the Committee may not
Re-Price outstanding SARs and no modification of a SAR shall, without the
consent of the Participant, impair his or her rights or obligations under such
SAR.

(g) Assignment or Transfer of SARs. Except as otherwise provided in the
applicable SAR Agreement and then only to the extent permitted by applicable
law, no SAR shall be transferable by the Participant other than by will or by
the laws of descent and distribution. Except as otherwise provided in the
applicable SAR Agreement, a SAR may be exercised during the lifetime of the
Participant only by the Participant or by the guardian or legal representative
of the Participant. No SAR or interest therein may be assigned, pledged or
hypothecated by the Participant during his or her lifetime, whether by operation
of law or otherwise, or be made subject to execution, attachment or similar
process.

SECTION 9. TERMS AND CONDITIONS FOR STOCK GRANTS.

(a) Amount and Form of Awards. Awards under this Section 9 may be granted in the
form of a Stock Grant. Each Stock Grant Agreement shall specify the number of
Shares to which the Stock Grant pertains and shall be subject to adjustment of
such number in accordance with Section 11. A Stock Grant may also be awarded in
combination with NSOs, and such an Award may provide that the Stock Grant will
be forfeited in the event that the related NSOs are exercised.

(b) Stock Grant Agreement. Each Stock Grant awarded under the Plan shall be
evidenced and governed exclusively by a Stock Grant Agreement between the
Participant and the Company. Each Stock Grant shall be subject to all applicable
terms and conditions of the Plan and may be subject to any other terms and
conditions that are not inconsistent with the Plan and that the Committee deems
appropriate for inclusion in the applicable Stock Grant Agreement (including
without limitation any performance conditions). The provisions of the various
Stock Grant Agreements entered into under the Plan need not be identical.

 

14



--------------------------------------------------------------------------------

(c) Payment for Stock Grants. Stock Grants may be issued with or without cash
consideration or any other form of legally permissible consideration approved by
the Committee.

(d) Vesting Conditions. Each Stock Grant may or may not be subject to vesting.
Any such vesting provision may provide that Shares shall vest based on Service
over time or shall vest, in full or in installments, upon satisfaction of
performance conditions specified in the Stock Grant Agreement which may include
Performance Goals pursuant to Section 4(e). Unless the applicable Stock Grant
Agreement provides otherwise, each Stock Grant shall vest with respect to 20% of
the Shares subject to the Stock Grant upon completion of each year of Service on
each of the first through fifth annual anniversaries of the vesting commencement
date. A Stock Grant Agreement may provide for accelerated vesting in the event
of the Participant’s death, Disability, or other events.

(e) Assignment or Transfer of Stock Grants. Except as provided in the applicable
Stock Grant Agreement, and then only to the extent permitted by applicable law,
a Stock Grant awarded under the Plan shall not be anticipated, assigned,
attached, garnished, optioned, transferred or made subject to any creditor’s
process, whether voluntarily, involuntarily or by operation of law. Any act in
violation of this Section 9(e) shall be void. However, this Section 9(e) shall
not preclude a Participant from designating a beneficiary who will receive any
vested outstanding Stock Grant Awards in the event of the Participant’s death,
nor shall it preclude a transfer of vested Stock Grant Awards by will or by the
laws of descent and distribution.

(f) Voting and Dividend Rights. The holder of a Stock Grant awarded under the
Plan shall have the same voting, dividend and other rights as the Company’s
other shareholders. A Stock Grant Agreement, however, may require that the
holder of such Stock Grant invest any cash dividends received in additional
Shares subject to the Stock Grant. Such additional Shares subject to the Stock
Grant shall be subject to the same conditions and restrictions as the Stock
Grant with respect to which the dividends were paid. Such additional Shares
subject to the Stock Grant shall not reduce the number of Shares available for
issuance under Section 5.

(g) Modification or Assumption of Stock Grants. Within the limitations of the
Plan, the Committee may modify or assume outstanding stock grants or may accept
the cancellation of outstanding stock grants (including stock granted by another
issuer) in return for the grant of new Stock Grants for the same or a different
number of Shares and with the same or different vesting provisions.
Notwithstanding the preceding sentence or anything to the contrary herein, no
modification of a Stock Grant shall, without the consent of the Participant,
impair his or her rights or obligations under such Stock Grant.

SECTION 10. TERMS AND CONDITIONS OF STOCK UNITS.

(a) Stock Unit Agreement. Each grant of Stock Units under the Plan shall be
evidenced and governed exclusively by a Stock Unit Agreement between the
Participant and the

 

15



--------------------------------------------------------------------------------

Company. Such Stock Units shall be subject to all applicable terms and
conditions of the Plan and may be subject to any other terms and conditions that
are not inconsistent with the Plan and that the Committee deems appropriate for
inclusion in the applicable Stock Unit Agreement (including without limitation
any performance conditions). The provisions of the various Stock Unit Agreements
entered into under the Plan need not be identical. Stock Units may be granted in
consideration of a reduction in the Participant’s other compensation.

(b) Number of Shares. Each Stock Unit Agreement shall specify the number of
Shares to which the Stock Unit Grant pertains and shall be subject to adjustment
of such number in accordance with Section 11.

(c) Payment for Stock Units. Stock Units shall be issued without consideration.

(d) Vesting Conditions. Each Award of Stock Units may or may not be subject to
vesting. Any such vesting provision may provide that Shares shall vest based on
Service over time or shall vest, in full or in installments, upon satisfaction
of performance conditions specified in the Stock Unit Agreement which may
include Performance Goals pursuant to Section 4(e). Unless the applicable Stock
Unit Agreement provides otherwise, each Stock Unit shall vest with respect to
20% of the Shares subject to the Stock Unit upon completion of each year of
Service on each of the first through fifth annual anniversaries of the vesting
commencement date. A Stock Unit Agreement may provide for accelerated vesting in
the event of the Participant’s death, Disability, or other events.

(e) Voting and Dividend Rights. The holders of Stock Units shall have no voting
rights. Prior to settlement or forfeiture, any Stock Unit awarded under the Plan
may, at the Committee’s discretion, carry with it a right to dividend
equivalents. Such right entitles the holder to be credited with an amount equal
to all cash dividends paid on one Share while the Stock Unit is outstanding.
Dividend equivalents may be converted into additional Stock Units. Settlement of
dividend equivalents may be made in the form of cash, in the form of Shares, or
in a combination of both. Prior to distribution, any dividend equivalents which
are not paid shall be subject to the same conditions and restrictions as the
Stock Units to which they attach.

(f) Form and Time of Settlement of Stock Units. Settlement of vested Stock Units
may be made in the form of (a) cash, (b) Shares or (c) any combination of both,
as determined by the Committee at the time of the grant of the Stock Units, in
its sole discretion. Methods of converting Stock Units into cash may include
(without limitation) a method based on the average Fair Market Value of Shares
over a series of trading days. Vested Stock Units may be settled in a lump sum
or in installments. The distribution may occur or commence when the vesting
conditions applicable to the Stock Units have been satisfied or have lapsed, or
it may be deferred, in accordance with applicable law, to any later date. The
amount of a deferred distribution may be increased by an interest factor or by
dividend equivalents. Until an Award of Stock Units is settled, the number of
such Stock Units shall be subject to adjustment pursuant to Section 11.

 

16



--------------------------------------------------------------------------------

(g) Creditors’ Rights. A holder of Stock Units shall have no rights other than
those of a general creditor of the Company. Stock Units represent an unfunded
and unsecured obligation of the Company, subject to the terms and conditions of
the applicable Stock Unit Agreement.

(h) Modification or Assumption of Stock Units. Within the limitations of the
Plan, the Committee may modify or assume outstanding stock units or may accept
the cancellation of outstanding stock units (including stock units granted by
another issuer) in return for the grant of new Stock Units for the same or a
different number of Shares and with the same or different vesting provisions.
Notwithstanding the preceding sentence or anything to the contrary herein, no
modification of a Stock Unit shall, without the consent of the Participant,
impair his or her rights or obligations under such Stock Unit.

(i) Assignment or Transfer of Stock Units. Except as provided in the applicable
Stock Unit Agreement, and then only to the extent permitted by applicable law,
Stock Units shall not be anticipated, assigned, attached, garnished, optioned,
transferred or made subject to any creditor’s process, whether voluntarily,
involuntarily or by operation of law. Any act in violation of this Section 10(i)
shall be void. However, this Section 10(i) shall not preclude a Participant from
designating a beneficiary who will receive any outstanding vested Stock Units in
the event of the Participant’s death, nor shall it preclude a transfer of vested
Stock Units by will or by the laws of descent and distribution.

SECTION 11. PROTECTION AGAINST DILUTION.

(a) Adjustments. In the event of a subdivision of the outstanding Shares, a
declaration of a dividend payable in Shares, a declaration of a dividend payable
in a form other than Shares in an amount that has a material effect on the price
of Shares, a combination or consolidation of the outstanding Shares (by
reclassification or otherwise) into a lesser number of Shares, a
recapitalization, a spin-off or a similar occurrence, the Committee shall make
appropriate adjustments to the following:

(i) the number of Shares and the kind of shares or securities available for
future Awards under Section 5;

(ii) the limits on Awards specified in Section 5;

(iii) the number of Shares and the kind of shares or securities covered by each
outstanding Award; or

(iv) the Exercise Price under each outstanding SAR or Option.

(b) Participant Rights. Except as provided in this Section 11, a Participant
shall have no rights by reason of any issue by the Company of stock of any class
or securities convertible into stock of any class, any subdivision or
consolidation of shares of stock of

 

17



--------------------------------------------------------------------------------

any class, the payment of any stock dividend or any other increase or decrease
in the number of shares of stock of any class. If by reason of an adjustment
pursuant to this Section 11 a Participant’s Award covers additional or different
shares of stock or securities, then such additional or different shares and the
Award in respect thereof shall be subject to all of the terms, conditions and
restrictions which were applicable to the Award and the Shares subject to the
Award prior to such adjustment.

(c) Fractional Shares. Any adjustment of Shares pursuant to this Section 11
shall be rounded down to the nearest whole number of Shares. Under no
circumstances shall the Company be required to authorize or issue fractional
shares and no consideration shall be provided as a result of any fractional
shares not being issued or authorized.

SECTION 12. EFFECT OF A CORPORATE TRANSACTION.

(a) Corporate Transaction. In the event that the Company is a party to a
Corporate Transaction, outstanding Awards shall be subject to the applicable
agreement of merger, reorganization, or sale of assets. Such agreement may
provide, without limitation, for the assumption or substitution of outstanding
Options, Assumed Options, SARs, or Stock Units by the surviving corporation or
its parent, for the assumption of outstanding Stock Grant Agreements by the
surviving corporation or its parent, for the replacement of outstanding Options,
Assumed Options, SARs, and Stock Units with a cash incentive program of the
surviving corporation which preserves the spread existing on the unvested
portions of such outstanding Awards at the time of the transaction and provides
for subsequent payout in accordance with the same vesting provisions applicable
to those Awards, for accelerated vesting of outstanding Awards, or for the
cancellation of outstanding Options, Assumed Options, SARs, and Stock Units,
with or without consideration, in all cases without the consent of the
Participant.

(b) Acceleration. The Committee may determine, at the time of grant of an Award
or thereafter, that such Award shall become fully vested as to all Shares
subject to such Award in the event that a Corporate Transaction or a Change in
Control occurs. Unless otherwise provided in the applicable Award agreement, in
the event that a Corporate Transaction occurs and any outstanding Options,
Assumed Options, SARs or Stock Units are not assumed, substituted, or replaced
with a cash incentive program pursuant to Section 12(a) or any outstanding Stock
Grant Agreements are not assumed pursuant to Section 12(a), then such Awards
shall fully vest and be fully exercisable immediately prior to such Corporate
Transaction. Immediately following the consummation of a Corporate Transaction,
all outstanding Options, Assumed Options, SARs and Stock Units shall terminate
and cease to be outstanding, except to the extent that they are assumed by the
surviving corporation or its parent.

(c) Dissolution. To the extent not previously exercised or settled, Options,
Assumed Options, SARs and Stock Units shall terminate immediately prior to the
dissolution or liquidation of the Company.

 

18



--------------------------------------------------------------------------------

SECTION 13. LIMITATIONS ON RIGHTS.

(a) No Entitlements. A Participant’s rights, if any, in respect of or in
connection with any Award is derived solely from the discretionary decision of
the Company to permit the individual to participate in the Plan and to benefit
from a discretionary Award. By accepting an Award under the Plan, a Participant
expressly acknowledges that there is no obligation on the part of the Company to
continue the Plan and/or grant any additional Awards. Any Award granted
hereunder is not intended to be compensation of a continuing or recurring
nature, or part of a Participant’s normal or expected compensation, and in no
way represents any portion of a Participant’s salary, compensation, or other
remuneration for purposes of pension benefits, severance, redundancy,
resignation or any other purpose.

Neither the Plan nor any Award granted under the Plan shall be deemed to give
any individual a right to remain an employee, consultant or director of the
Company, a Parent, a Subsidiary or an Affiliate. The Company and its Parents and
Subsidiaries and Affiliates reserve the right to terminate the Service of any
person at any time, and for any reason, subject to applicable laws, the
Company’s Articles of Incorporation and Bylaws and a written employment
agreement (if any), and such terminated person shall be deemed irrevocably to
have waived any claim to damages or specific performance for breach of contract
or dismissal, compensation for loss of office, tort or otherwise with respect to
the Plan or any outstanding Award that is forfeited and/or is terminated by its
terms or to any future Award.

(b) Shareholders’ Rights. A Participant shall have no dividend rights, voting
rights or other rights as a shareholder with respect to any Shares covered by
his or her Award prior to the issuance of such Shares (as evidenced by an
appropriate entry on the books of the Company or a duly authorized transfer
agent of the Company). No adjustment shall be made for cash dividends or other
rights for which the record date is prior to the date when such Shares are
issued, except as expressly provided in Section 11.

(c) Regulatory Requirements. Any other provision of the Plan notwithstanding,
the obligation of the Company to issue Shares or other securities under the Plan
shall be subject to all applicable laws, rules and regulations and such approval
by any regulatory body as may be required. The Company reserves the right to
restrict, in whole or in part, the delivery of Shares or other securities
pursuant to any Award prior to the satisfaction of all legal requirements
relating to the issuance of such Shares or other securities, to their
registration, qualification or listing or to an exemption from registration,
qualification or listing.

SECTION 14. WITHHOLDING TAXES.

(a) General. A Participant shall make arrangements satisfactory to the Company
for the satisfaction of any withholding tax obligations that arise in connection
with his or her Award. The Company shall not be required to issue any Shares or
make any cash payment under the Plan until such obligations are satisfied.

 

19



--------------------------------------------------------------------------------

(b) Share Withholding. If a public market for the Company’s Shares exists, the
Committee may permit a Participant to satisfy all or part of his or her
withholding or income tax obligations by having the Company withhold all or a
portion of any Shares that otherwise would be issued to him or her or by
surrendering or attesting to all or a portion of any Shares that he or she
previously acquired. Such Shares shall be valued based on the value of the
actual trade or, if there is none, the Fair Market Value as of the previous day.
Any payment of taxes by assigning Shares to the Company may be subject to
restrictions, including, but not limited to, any restrictions required by rules
of the SEC. The Committee may, in its discretion, also permit a Participant to
satisfy withholding or income tax obligations related to an Award through
Cashless Exercise or through a sale of Shares underlying the Award.

SECTION 15. DURATION AND AMENDMENTS.

(a) Term of the Plan. The Plan shall only become effective upon the Effective
Time. The Plan shall terminate on November 7, 2013 and may be terminated on any
earlier date pursuant to this Section 15.

(b) Right to Amend or Terminate the Plan. The Board may amend or terminate the
Plan at any time and for any reason. The termination of the Plan, or any
amendment thereof, shall not impair the rights or obligations of any Participant
under any Award previously granted under the Plan or Assumed Option without the
Participant’s consent. No Awards shall be granted under the Plan before the
Effective Time or after the Plan’s termination. An amendment of the Plan shall
be subject to the approval of the Company’s shareholders only to the extent such
approval is otherwise required by applicable laws, regulations or rules.

 

20



--------------------------------------------------------------------------------

APPENDIX A

The terms and conditions set forth below in conjunction with the Plan shall
apply only to Assumed Options. Pursuant to the Merger Agreement, it is the
intent of the Plan and Appendix A that each Assumed Option shall be governed and
administered according to its original terms and conditions and as augmented by
the Merger Agreement. Any discrepancy or conflict between the definitions, terms
and conditions of the Plan and this Appendix A shall be controlled by the
definitions, terms and conditions in Appendix A. All terms not defined in this
Appendix A shall have the same meaning as defined in the Plan.

SECTION A. ASSUMED OPTIONS.

 

A.1 EXERCISE PRICE. As of the Effective Time, the Exercise Price for each
Assumed Option shall be equal to the quotient (rounded up to the nearest whole
cent) obtained by dividing the exercise price specified in the respective Award
Letter by the Option Exchange Ratio.

 

A.2 SHARES. As of the Effective Time, each Assumed Option shall be converted
into an option to purchase Shares and the number of Shares for each Assumed
Option shall be equal to the product (rounded down to the nearest whole number
of Shares) obtained by multiplying the number of shares of SA common stock
specified in the respective Award Letter by the Option Exchange Ratio.

 

A.3 TERM AND VESTING OF OPTIONS. Except as may otherwise be provided pursuant to
Section 4.2 of the Merger Agreement, the following provisions shall apply to the
term and vesting of the Assumed Options:

Assumed Options shall be exercisable for a period expiring on the tenth
anniversary of the date of grant, and shall be subject to earlier termination,
or such lesser period as may be specified in an Award Letter. Notwithstanding
the foregoing, as provided for in the Merger Agreement, each Assumed Option
granted on or after the date of the Merger Agreement shall be exercisable for a
period expiring on the ninth anniversary of the date of grant, and shall be
subject to earlier termination, or such lesser period as may be specified in an
Award Letter.

No Assumed Options shall become exercisable before the first anniversary of the
date of the grant, unless such Assumed Options became fully vested as of the
Effective Time or otherwise provided for in an employment agreement or Award
Letter. The full vesting period for any unvested Assumed Option shall not be
less than the third anniversary of the date of grant and no more than one-third
of the Shares granted in the unvested Assumed Option shall vest in any one year.
Notwithstanding the foregoing, as provided in the Merger Agreement, any Assumed
Option granted on or after the date of the Merger Agreement shall vest over a
five-year period with twenty percent (20%) vesting on the first anniversary of
the date of grant, with the balance vesting ratably monthly over the next four
(4) years. No Assumed Option granted on or after the date of the Merger
Agreement shall provide for acceleration upon any event.

 

A-1



--------------------------------------------------------------------------------

SECTION B. ADJUSTMENTS UPON CHANGES IN CAPITALIZATION.

In the event of changes in all of the outstanding Shares by reason of stock
dividends, stock splits, recapitalizations, mergers, consolidations,
combinations, or exchanges of shares, separations, reorganizations or
liquidations or similar events or in the event of extraordinary cash or non-cash
dividends being declared with respect to outstanding Shares or other similar
transactions, the number and class of Shares subject to Assumed Options
theretofore granted, applicable Exercise Prices and applicable Performance Goals
for the Performance Periods not yet completed, performance levels and portion of
payments related thereto, and all other applicable provisions, shall, subject to
the provisions of the Plan, be equitably adjusted by the Committee. The
foregoing adjustment and the manner of application of the foregoing provisions
shall be determined by the Committee in its sole discretion. Any such adjustment
may provide for the elimination of any fractional Share which might otherwise
become subject to an Award.

If by reason of an adjustment pursuant to this Section B a Participant’s Assumed
Option covers additional or different shares of stock or securities, then such
additional or different shares and the Assumed Option in respect thereof shall
be subject to all of the terms, conditions and restrictions which were
applicable to the Assumed Option and the Shares subject to the Assumed Option
prior to such adjustment.

SECTION C. WITHHOLDING FOR TAXES.

The Company shall, before any payment is made or a certificate for any Shares is
delivered or any Shares are credited to any brokerage account, deduct or
withhold from any payment under the Plan any Federal, state, local or other
taxes, including transfer taxes, required by law to be withheld or to require
the Participant or his or her beneficiary or estate, as the case may be, to pay
any amount, or the balance of any amount, required to be withheld. The Company
may elect to deduct such taxes from any amounts payable then or any time
thereafter in cash to the Employee and, in the Employee’s sole discretion, the
payment of such taxes may be made from Shares previously held by such Employee
for a period of at least six (6) months and one (1) day after such Shares are
issued or from Shares obtained by the exercise of the Assumed Option. For
avoidance of doubt, if the Shares to be surrendered by Optionee were converted
from SA shares then the holding period shall include such period of time that
the SA shares were held by Optionee prior to the Effective Time.

SECTION D. GOVERNING LAW.

The Assumed Options and the rights of all persons claiming hereunder with regard
to such Assumed Options shall be construed and determined in accordance of the
laws of the State of Georgia without giving effect to the conflicts of laws
principles thereof, except to the extent that such laws are preempted by federal
law.

 

A-2



--------------------------------------------------------------------------------

CISCO SYSTEMS, INC.

SA ACQUISITION LONG-TERM INCENTIVE PLAN

NOTICE OF GRANT OF STOCK OPTION

Notice is hereby given of the following option grant (the “Option”) made to
purchase shares of Cisco Systems, Inc. (the “Company”) common stock:

 

Optionee:                                     
                                        
                                                 

   Grant Date:                                       
                                        
                                                Type of Option:    

             Incentive Stock Option

                    Nonstatutory Stock Option    Grant Number:    Number of
Option Shares:                                       
                                          shares    Exercise Price: $
                                        
                                                      per share    Vesting
Commencement Date:                                       
                                                   Expiration
Date:                                       
                                                                             

Exercise Schedule

The Option shall vest and become exercisable with respect to (i) twenty percent
(20%) of the Option Shares upon Optionee’s completion of one (1) year of Service
measured from the Vesting Commencement Date and (ii) the balance of the Option
Shares in a series of forty-eight (48) successive equal monthly installments
upon Optionee’s completion of each additional month of Service over the
forty-eight (48)-month period measured from the first annual anniversary of the
Vesting Commencement Date. In no event shall the Option vest and become
exercisable for any additional Option Shares after Optionee’s cessation of
Service.

Should Optionee request a reduction to his or her work commitment to less than
thirty (30) hours per week, then the Committee shall have the right, to extend
the period over which the Option shall thereafter vest and become exercisable
for the Option Shares during the remainder of the Option term. The decision
whether or not to approve Optionee’s request for any reduced work commitment
shall be at the sole discretion of the Company. In no event shall any extension
of the Exercise Schedule for the Option Shares result in the extension of the
Expiration Date of the Option.

Optionee understands and agrees that the Option is offered subject to and in
accordance with the terms of the Cisco Systems, Inc. SA Acquisition Long-Term
Incentive Plan (the “Plan”). Optionee further agrees to be bound by the terms of
the Plan and the terms of the Option as set forth in the Stock Option Agreement
attached hereto.

No Employment or Service Contract. Nothing in this Notice or in the attached
Stock Option Agreement or in the Plan shall confer upon Optionee any right to
continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Company (or any Parent or
Subsidiary employing or retaining Optionee) or of Optionee, which rights are
hereby expressly reserved by each, to terminate Optionee’s Service at any time
for any reason, with or without cause.

Definitions. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice, the attached Stock Option Agreement or the
Plan.



--------------------------------------------------------------------------------

STOCK OPTION AGREEMENT

Recitals

A. The Board has adopted the Plan for the purpose of retaining the services of
selected Employees who were employed by Scientific-Atlanta, Inc. or its
subsidiaries on or after the effective time of the merger between the Company,
Columbus Acquisition Corp., and Scientific-Atlanta, Inc., and who were not
employed by the Company or its subsidiaries (other than Scientific-Atlanta or
its subsidiaries acquired by the Company in the merger) at the effective time of
the merger.

B. Optionee is to render valuable services to the Company (or a Parent or
Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Company’s grant of an
option to Optionee.

C. All capitalized terms in this Agreement shall have the meaning assigned to
them in this Agreement, the attached Notice of Grant of Stock Option (the
“Notice”), or the Plan.

NOW, THEREFORE, it is hereby agreed as follows:

1. Grant of Option. The Company hereby grants to Optionee, as of the Grant Date,
an option to purchase up to the number of Option Shares specified in the Notice.
The Option Shares shall be purchasable from time to time during the Option term
specified in Paragraph 2 at the Exercise Price specified in the Notice.

2. Option Term. This Option shall have a maximum term of nine (9) years measured
from the Grant Date and shall accordingly expire at the close of business on the
Expiration Date, unless sooner terminated in accordance with Paragraph 4, 5 or
6.

3. Non-Transferability. This Option shall not be anticipated, assigned,
attached, garnished, optioned, transferred or made subject to any creditor’s
process, whether voluntarily or involuntarily or by operation of law.
Notwithstanding the foregoing, should the Optionee die while holding this
Option, then this Option shall be transferred in accordance with Optionee’s will
or the laws of descent and distribution.

4. Dates of Exercise. This Option shall vest and become exercisable for the
Option Shares in one or more installments as specified in the Notice. As the
Option becomes exercisable for such installments, those installments shall
accumulate and the Option shall remain exercisable for the accumulated
installments until the Expiration Date or sooner termination of the Option term
under Paragraph 5 or 6. As an administrative matter, the exercisable portion of
this Option may only be exercised until the close of the Nasdaq Global Select
Market on the Expiration Date or the earlier termination date under Paragraph 5
or 6 or, if such date is not a trading day on the Nasdaq Global Select Market,
the last trading day before such date. Any later attempt to exercise this Option
will not be honored. For example, if Optionee ceases to remain in Service as
provided in Paragraph 5(i) and the date three (3) months from the date of
cessation is Monday, July 4 (a holiday on which the Nasdaq Global Select Market
is closed), Optionee must exercise the exercisable portion of this Option by 4
pm Eastern Daylight Time on Friday, July 1.



--------------------------------------------------------------------------------

5. Cessation of Service. The Option term specified in Paragraph 2 shall
terminate (and this Option shall cease to be outstanding) prior to the
Expiration Date should any of the following provisions become applicable:

(i) Should Optionee cease to remain in Service for any reason (other than death,
Disability or Cause) while this Option is outstanding, then Optionee shall have
a period of three (3) months (commencing with the date of such cessation of
Service) during which to exercise this Option, but in no event shall this Option
be exercisable at any time after the Expiration Date.

(ii) If Optionee dies while this Option is outstanding, then the personal
representative of Optionee’s estate or the person or persons to whom the Option
is transferred pursuant to Optionee’s will or in accordance with the laws of
descent and distribution shall have the right to exercise this Option. Such
right shall lapse, and this Option shall cease to be outstanding, upon the
earlier of (A) the expiration of the eighteen (18)- month period measured from
the date of Optionee’s death or (B) the Expiration Date.

(iii) Should Optionee cease Service by reason of Disability while this Option is
outstanding, then Optionee shall have a period of eighteen (18) months
(commencing with the date of such cessation of Service) during which to exercise
this Option, but in no event shall this Option be exercisable at any time after
the Expiration Date.

(iv) Optionee’s date of cessation of Service shall mean the date upon which
Optionee ceases active performance of services for the Company following the
provision of such notification of termination or resignation from Service and
shall be determined solely by this Agreement and without reference to any other
agreement, written or oral, including Optionee’s contract of employment, and
shall not otherwise include any period of notice of termination of employment,
whether expressed or implied.

(v) During the limited period of post-Service exercisability, this Option may
not be exercised in the aggregate for more than the number of vested Option
Shares for which the Option is exercisable at the time of Optionee’s cessation
of Service. Upon the expiration of such limited exercise period or (if earlier)
upon the Expiration Date, this Option shall terminate and cease to be
outstanding for any vested Option Shares for which the Option has not been
exercised. However, this Option shall, immediately upon Optionee’s cessation of
Service for any reason, terminate and cease to be outstanding with respect to
any Option Shares in which Optionee is not otherwise at that time vested or for
which this Option is not otherwise at that time exercisable.

(vi) Should Optionee’s Service be terminated for Cause or should Optionee
otherwise engage in activities constituting Cause while this Option is
outstanding, then this Option shall terminate immediately and cease to remain
outstanding. In the event Optionee’s Service with the Company is suspended
pending an investigation of whether Optionee’s Service will be terminated for
Cause, all Optionee’s rights under the Option, including the right to exercise
the Option, shall be suspended during the investigation period.

 

2



--------------------------------------------------------------------------------

6. Special Acceleration of Option

(a) This Option, to the extent outstanding at the time of a Corporate
Transaction but not otherwise fully vested and exercisable, shall automatically
accelerate so that this Option shall, immediately prior to the effective date of
the Corporate Transaction, become vested and exercisable for all of the Option
Shares at the time subject to this Option and may be exercised for any or all of
those Option Shares as fully-vested Shares. No such acceleration of this Option,
however, shall occur if and to the extent: (i) this Option is, in connection
with the Corporate Transaction, either assumed by the successor corporation (or
parent thereof) or replaced with a comparable option to purchase shares of the
capital stock of the successor corporation (or parent thereof) or (ii) this
Option is replaced with a cash incentive program of the successor corporation
which preserves the spread existing on the unvested Option Shares at the time of
the Corporate Transaction (the excess of the Fair Market Value of those Option
Shares over the aggregate Exercise Price payable for such Shares) and provides
for subsequent pay-out in accordance with the same Exercise Schedule set forth
in the Notice. The determination of option comparability under clause (i) shall
be made by the Committee, and such determination shall be final, binding and
conclusive.

(b) Immediately following the effective date of the Corporate Transaction, this
Option shall terminate and cease to be outstanding, except to the extent assumed
by the successor corporation (or parent thereof) in connection with the
Corporate Transaction.

(c) If this Option is assumed in connection with a Corporate Transaction, then
the Committee shall appropriately adjust the number of shares and the kind of
shares or securities covered by the Option and the Exercise Price immediately
after such Corporate Transaction, provided the aggregate Exercise Price shall
remain the same.

(d) This Option, to the extent outstanding at the time of a Change in Control
but not otherwise fully vested and exercisable, shall automatically accelerate
so that this Option shall, immediately prior to the effective date of the Change
in Control, become vested and exercisable for all of the Option Shares at the
time subject to this Option and may be exercised for any or all of those Option
Shares as fully-vested Shares. This Option shall remain so exercisable until the
Expiration Date or sooner termination of the Option term.

(e) This Agreement shall not in any way affect the right of the Company to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

7. Adjustment in Option Shares. In the event of a subdivision of the outstanding
Shares, a declaration of a dividend payable in Shares, a declaration of a
dividend payable in a form other than Shares in an amount that has a material
effect on the price of Shares, a combination or consolidation of the outstanding
Shares (by reclassification or otherwise) into a lesser number of Shares, a
recapitalization, a spin-off or a similar occurrence, appropriate adjustments
shall be made to (i) the total number and/or kind of shares or securities
subject to this Option and (ii) the Exercise Price in order to reflect such
change and thereby preclude a dilution or enlargement of benefits hereunder.

 

3



--------------------------------------------------------------------------------

8. Shareholder Rights. The holder of this Option shall not have any shareholder
rights with respect to the Option Shares until such person shall have exercised
the Option, paid the Exercise Price and become a holder of record of the
purchased Shares.

9. Manner of Exercising Option.

(a) In order to exercise this Option with respect to all or any part of the
Option Shares for which this Option is at the time exercisable, Optionee (or any
other person or persons exercising the Option) must take the following actions:

(i) Pay the aggregate Exercise Price for the purchased Shares in one or more of
the following forms:

(A) cash or check which, in the Company’s sole discretion, shall be made payable
to a Company-designated brokerage firm or the Company;

(B) as permitted by applicable law, through a special sale and remittance
procedure pursuant to which Optionee (or any other person or persons exercising
the Option) shall concurrently provide irrevocable written instructions (I) to a
Company-designated brokerage firm (or in the case of an executive officer or
Board member of the Company, an Optionee-designated brokerage firm) to effect
the immediate sale of the purchased Shares and remit to the Company, out of the
sale proceeds available on the settlement date, sufficient funds to cover the
aggregate Exercise Price payable for the purchased Shares plus, if applicable,
the amount necessary to satisfy the Company’s withholding obligations at the
minimum statutory withholding rates and (II) to the Company to deliver the
certificates for the purchased Shares directly to such brokerage firm in order
to complete the sale transaction; and

(C) a promissory note payable to the Company, but only to the extent authorized
by the Committee in accordance with Paragraph 13.

(ii) Furnish to the Company appropriate documentation that the person or persons
exercising the Option (if other than Optionee) have the right to exercise this
Option.

(iii) Make appropriate arrangements with the Company (or Parent or Subsidiary
employing or retaining Optionee) for the satisfaction of all tax withholding
requirements applicable to the Option exercise.

(b) As soon as practical after the exercise date, the Company shall issue to or
on behalf of Optionee (or any other person or persons exercising this Option)
the purchased Option Shares (as evidenced by an appropriate entry on the books
of the Company or a duly authorized transfer agent of the Company), subject to
the appropriate legends and/or stop transfer instructions.

(c) In no event may this Option be exercised for any fractional Shares.

(d) Notwithstanding any other provisions of the Plan, this Agreement or any
other agreement to the contrary, if at the time this Option is exercised,
Optionee is indebted to the Company (or any Parent or Subsidiary) for any
reason, the following actions shall be taken, as deemed appropriate by the
Committee:

 

4



--------------------------------------------------------------------------------

(i) any Shares to be issued upon such exercise shall automatically be pledged
against Optionee’s outstanding indebtedness; and

(ii) if this Option is exercised in accordance with subparagraph 9(a)(i)(B)
above, the after tax proceeds of the sale of Optionee’s Shares shall
automatically be applied to the outstanding balance of Optionee’s indebtedness.

10. Compliance with Laws and Regulations.

(a) The exercise of this Option and the issuance of the Option Shares upon such
exercise shall be subject to compliance by the Company and Optionee with all
applicable laws, regulations and rules relating thereto, including all
applicable regulations of any stock exchange (or the Nasdaq Global Select
Market, if applicable) on which the Shares may be listed for trading at the time
of such exercise and issuance.

(b) The inability of the Company to obtain approval from any regulatory body
having authority deemed by the Company to be necessary to the lawful issuance
and sale of any Shares pursuant to this Option shall relieve the Company of any
liability with respect to the non-issuance or sale of the Shares as to which
such approval shall not have been obtained. The Company, however, shall use its
best efforts to obtain all such approvals.

11. Successors and Assigns. Except to the extent otherwise provided in
Paragraphs 3 and 6, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the Company and its successors and assigns and
Optionee, Optionee’s assigns and the legal representatives, heirs and legatees
of Optionee’s estate.

12. Notices. Any notice required or permitted under the terms of this Agreement
shall be in writing and shall be deemed sufficient when delivered personally or
sent by confirmed email, telegram, or fax or forty-eight (48) hours after being
deposited in the U.S. mail, as certified or registered mail, with postage
prepaid, and addressed to the Company at the Company’s principal corporate
offices or to the Optionee at the address maintained for the Optionee in the
Company’s records or, in either case, as subsequently modified by written notice
to the other party.

13. Financing. The Committee may, in its absolute discretion and without any
obligation to do so, permit Optionee to pay the Exercise Price for the purchased
Option Shares by delivering a full-recourse promissory note payable to the
Company. The terms of any such promissory note (including the interest rate, the
requirements for collateral and the terms of repayment) shall be established by
the Committee in its sole discretion.

14. Construction. The Notice, this Agreement, and the Option evidenced hereby
(a) are made and granted pursuant to the Plan and are in all respects limited by
and subject to the terms of the Plan, and (b) constitute the entire agreement
between Optionee and the Company on the subject matter hereof and supercede all
proposals, written or oral, and all other communications between the parties
related to the subject matter. All decisions of the Committee with respect to
any question or issue arising under the Notice, this Agreement or the Plan shall
be conclusive and binding on all persons having an interest in this Option.

 

5



--------------------------------------------------------------------------------

15. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to the conflict of laws principles thereof.

16. Excess Shares. If the Option Shares covered by this Agreement exceed, as of
the Grant Date, the number of Shares which may without shareholder approval be
issued under the Plan, then this Option shall be void with respect to those
excess shares, unless shareholder approval of an amendment sufficiently
increasing the number of Shares issuable under the Plan is obtained in
accordance with the provisions of the Plan and all applicable laws, regulations
and rules.

17. Additional Terms Applicable to an Incentive Stock Options. In the event this
Option is designated an Incentive Stock Option in the Notice, the following
terms and conditions shall also apply to the Option:

(a) This Option shall cease to qualify for favorable tax treatment as an
Incentive Stock Option if (and to the extent) this Option is exercised for one
or more Option Shares: (A) more than three (3) months after the date Optionee
ceases to be an Employee for any reason other than death or Disability or
(B) more than twelve (12) months after the date Optionee ceases to be an
Employee by reason of Disability.

(b) Even if this Option is designated as an Incentive Stock Option, if the
Shares subject to this Option (and all other Incentive Stock Options granted to
Optionee by the Company or any Parent or Subsidiary, including under other plans
of the Company) that first become exercisable in any calendar year have an
aggregate Fair Market Value (determined for each Share as of the date of grant
of the option covering such Share) in excess of $100,000, the Shares in excess
of $100,000 shall be treated as subject to a Nonstatutory Stock Option in
accordance all applicable laws, regulations and rules.

18. Leave of Absence. Unless otherwise determined by the Committee, the
following provisions shall apply upon the Optionee’s commencement of an
authorized leave of absence:

(a) The Exercise Schedule in effect under the Notice shall be frozen as of the
first day of the authorized leave, and this Option shall not become exercisable
for any additional installments of the Option Shares during the period Optionee
remains on such leave.

(b) If the Option is designated as an Incentive Stock Option in the Notice and
if the leave of absence continues for more than ninety (90) days, then this
Option shall automatically convert to a Nonstatutory Stock Option at the end of
the three (3)-month period measured from the ninety-first (91st) day of such
leave, unless the Optionee’s right to return to active work is guaranteed by law
or by a contract.

(c) In no event shall this Option become exercisable for any additional Option
Shares or otherwise remain outstanding if Optionee does not resume Service prior
to the Expiration Date of the Option term.

19. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this Agreement.

 

6



--------------------------------------------------------------------------------

20. Authorization to Release Necessary Personal Information.

(a) Optionee hereby authorizes and directs Optionee’s employer to collect, use
and transfer in electronic or other form, any personal information (the “Data”)
regarding Optionee’s employment, the nature and amount of Optionee’s
compensation and the fact and conditions of Optionee’s participation in the Plan
(including, but not limited to, Optionee’s name, home address, telephone number,
date of birth, social security number (or any other social or national
identification number), salary, nationality, job title, number of Shares held
and the details of all options or any other entitlement to Shares awarded,
cancelled, exercised, vested, unvested or outstanding) for the purpose of
implementing, administering and managing Optionee’s participation in the Plan.
Optionee understands that the Data may be transferred to the Company or any of
its Subsidiaries, or to any third parties assisting in the implementation,
administration and management of the Plan, including any requisite transfer to a
broker or other third party assisting with the exercise of Options under the
Plan or with whom Shares acquired upon exercise of this Option or cash from the
sale of such shares may be deposited. Optionee acknowledges that recipients of
the Data may be located in different countries, and those countries may have
data privacy laws and protections different from those in the country of
Optionee’s residence. Furthermore, Optionee acknowledges and understands that
the transfer of the Data to the Company or any of its Subsidiaries, or to any
third parties is necessary for Optionee’s participation in the Plan.

(b) Optionee may at any time withdraw the consents herein, by contacting
Optionee’s local human resources representative in writing. Optionee further
acknowledges that withdrawal of consent may affect Optionee’s ability to
exercise or realize benefits from the Option, and Optionee’s ability to
participate in the Plan.

21. No Entitlement or Claims for Compensation.

(a) Optionee’s rights, if any, in respect of or in connection with this Option
or any other Award is derived solely from the discretionary decision of the
Company to permit Optionee to participate in the Plan and to benefit from a
discretionary Award. By accepting this Option, Optionee expressly acknowledges
that there is no obligation on the part of the Company to continue the Plan
and/or grant any additional Awards to Optionee. This Option is not intended to
be compensation of a continuing or recurring nature, or part of Optionee’s
normal or expected compensation, and in no way represents any portion of a
Optionee’s salary, compensation, or other remuneration for purposes of pension
benefits, severance, redundancy, resignation or any other purpose.

(b) Neither the Plan nor this Option or any other Award granted under the Plan
shall be deemed to give Optionee a right to remain an Employee, Consultant or
director of the Company, a Parent or a Subsidiary or an Affiliate. The Company
and its Parents and Subsidiaries and Affiliates reserve the right to terminate
the Service of Optionee at any time, with or without cause, and for any reason,
subject to applicable laws, the Company’s Articles of Incorporation and Bylaws
and a written employment agreement (if any), and Optionee shall be deemed
irrevocably to have waived any claim to damages or specific performance for
breach of contract or dismissal, compensation for loss of office, tort or
otherwise with respect to the Plan, this Option or any outstanding Award that is
forfeited and/or is terminated by its terms or to any future Award.

(c) Optionee agrees that the Company may require Options granted hereunder be
exercised with, and the Option Shares held by, a broker designated by the
Company. In addition, Optionee agrees that his or her rights hereunder shall be
subject to set-off by the Company for any valid debts the Optionee owes to the
Company.

 

7



--------------------------------------------------------------------------------

CISCO SYSTEMS, INC.

SA ACQUISITION LONG-TERM INCENTIVE PLAN

STOCK GRANT AGREEMENT

This Stock Grant Agreement (the “Agreement”) is made and entered into as of the
Grant Date (as defined below) by and between Cisco Systems, Inc., a California
corporation (the “Company”), and you pursuant to the Cisco Systems, Inc. SA
Acquisition Long-Term Incentive Plan (the “Plan”). The material terms of this
Stock Grant Award are as follows:

 

Employee ID:                                          
                                                                         Grant
Date:                                          
                                                                         Grant
Number:                                          
                                                                        
Restricted Shares:                                          
                                                                         First
Vest Date:                         , 20         (the first annual anniversary of
the vesting commencement date)

To the extent any capitalized terms used in this Agreement are not defined, they
shall have the meaning ascribed to them in the Plan. In the event of a conflict
between the terms and provisions of the Plan and the terms and provisions of
this Agreement, the Plan terms and provisions shall prevail.

In consideration of the mutual agreements herein contained and intending to be
legally bound hereby, the parties agree as follows:

1. Restricted Shares. Pursuant to the Plan, the Company hereby transfers to you,
and you hereby accept from the Company, a Stock Grant Award consisting of the
Restricted Shares, on the terms and conditions set forth herein and in the Plan.

2. Vesting of Restricted Shares. So long as your Service continues, the
Restricted Shares shall vest in accordance with the following schedule: twenty
percent (20%) of the total number of Restricted Shares issued pursuant to this
Agreement shall vest on the First Vest Date and on each annual anniversary
thereafter, unless otherwise provided by the Plan or Section 3 below. In the
event of the termination of your Service for any reason, all unvested Restricted
Shares shall be immediately forfeited without consideration. For purposes of
facilitating the enforcement of the provisions of this Section 2, the Company
may issue stop-transfer instructions on the Restricted Shares to the Company’s
transfer agent, or otherwise hold the Restricted Shares in escrow, until the
Restricted Shares have vested and you have satisfied all applicable obligations
with respect to the Restricted Shares, including any applicable tax withholding
obligations set forth in Section 5 below. Any new, substituted or additional
securities or other property which is issued or distributed with respect to the
unvested Restricted Shares shall be subject to the same terms and conditions as
are applicable to the unvested Restricted Shares under this Agreement and the
Plan.



--------------------------------------------------------------------------------

3. Special Acceleration.

(a) To the extent the Restricted Shares are outstanding at the time of a
Corporate Transaction, but not otherwise fully vested, such Restricted Shares
shall automatically accelerate immediately prior to the effective date of the
Corporate Transaction and shall become vested in full at that time. No such
acceleration, however, shall occur if and to the extent: (i) this Stock Grant
Agreement is, in connection with the Corporate Transaction, assumed by the
successor corporation (or parent thereof), or (ii) the Restricted Shares are
replaced with a cash incentive program of the successor corporation which
preserves the Fair Market Value of the Restricted Shares at the time of the
Corporate Transaction and provides for subsequent pay-out in accordance with the
vesting schedule set forth in Section 2 above.

(b) Immediately following the effective date of the Corporate Transaction, this
Stock Grant Agreement shall terminate and cease to be outstanding, except to the
extent assumed by the successor corporation (or parent thereof) in connection
with the Corporate Transaction.

(c) If this Stock Grant Agreement is assumed in connection with a Corporate
Transaction, then the Committee shall appropriately adjust the number of shares
and the kind of shares or securities covered by this Stock Grant Agreement
immediately after such Corporate Transaction.

(d) To the extent the Restricted Shares are outstanding at the time of a Change
in Control but not otherwise fully vested, such Restricted Shares shall
automatically accelerate immediately prior to the effective date of the Change
in Control and shall become vested in full at that time.

(e) This Stock Grant Agreement shall not in any way affect the right of the
Company to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate, sell or
transfer all or any part of its business or assets.

4. Restriction on Election to Recognize Income in the Year of Grant. Under
Section 83 of the Code, the Fair Market Value of the Restricted Shares on the
date the Restricted Shares vest will be taxable as ordinary income at that time.
You understand, acknowledge and agree that, as a condition to the grant of this
Award, you may not elect to be taxed at the time the Restricted Shares are
acquired by filing an election under Section 83(b) of the Code with the Internal
Revenue Service.

5. Withholding Taxes. You agree to make arrangements satisfactory to the Company
for the satisfaction of any applicable withholding tax obligations that arise in
connection with the Restricted Shares which, at the sole discretion of the
Company, may include (i) having the Company withhold Shares from the Restricted
Shares held in escrow, or (ii) any other arrangement approved by the Company, in
any case, equal in value to the amount necessary to satisfy any such withholding
tax obligation. Such Shares shall be valued based on the Fair Market Value as of
the day prior to the date that the amount of tax to be withheld is to be
determined under applicable law. The Company shall not be required to release
the Restricted Shares from the stop-transfer instructions or escrow unless and
until such obligations are satisfied.

 

2



--------------------------------------------------------------------------------

6. Tax Advice. You represent, warrant and acknowledge that the Company has made
no warranties or representations to you with respect to the income tax
consequences of the transactions contemplated by this Agreement, and you are in
no manner relying on the Company or the Company’s representatives for an
assessment of such tax consequences. YOU UNDERSTAND THAT THE TAX LAWS AND
REGULATIONS ARE SUBJECT TO CHANGE. YOU SHOULD CONSULT YOUR OWN TAX ADVISOR
REGARDING ANY STOCK GRANT AWARD. NOTHING STATED HEREIN IS INTENDED OR WRITTEN TO
BE USED, AND CANNOT BE USED, FOR THE PURPOSE OF AVOIDING TAXPAYER PENALTIES.

7. Non-Transferability of Restricted Shares. Restricted Shares which have not
vested pursuant to Section 2 above shall not be anticipated, assigned, attached,
garnished, optioned, transferred or made subject to any creditor’s process,
whether voluntarily or involuntarily or by the operation of law. However, this
Section 7 shall not preclude you from designating a beneficiary who will receive
any vested Restricted Shares in the event of the your death, nor shall it
preclude a transfer of vested Restricted Shares by will or by the laws of
descent and distribution.

8. Restriction on Transfer. Regardless of whether the transfer or issuance of
the Restricted Shares has been registered under the Securities Act or has been
registered or qualified under the securities laws of any state, the Company may
impose additional restrictions upon the sale, pledge, or other transfer of the
Restricted Shares (including the placement of appropriate legends on stock
certificates and the issuance of stop-transfer instructions to the Company’s
transfer agent) if, in the judgment of the Company and the Company’s counsel,
such restrictions are necessary in order to achieve compliance with the
provisions of the Securities Act, the securities laws of any state, or any other
law.

9. Stock Certificate Restrictive Legends. Stock certificates evidencing the
Restricted Shares may bear such restrictive legends as the Company and the
Company’s counsel deem necessary under applicable law or pursuant to this
Agreement.

10. Representations, Warranties, Covenants, and Acknowledgments. You hereby
agree that in the event the Company and the Company’s counsel deem it necessary
or advisable in the exercise of their discretion, the transfer or issuance of
the Restricted Shares may be conditioned upon you making certain
representations, warranties, and acknowledgments relating to compliance with
applicable securities laws.

11. Voting and Other Rights. Subject to the terms of this Agreement, you shall
have all the rights and privileges of a shareholder of the Company while the
Restricted Shares are subject to stop-transfer instructions, or otherwise held
in escrow, including the right to vote and to receive dividends (if any).

12. Authorization to Release Necessary Personal Information.

(a) You hereby authorize and direct your employer to collect, use and transfer
in electronic or other form, any personal information (the “Data”) regarding
your employment, the nature and amount of your compensation and the facts and
conditions of

 

3



--------------------------------------------------------------------------------

your participation in the Plan (including, but not limited to, your name, home
address, telephone number, date of birth, social security number (or any other
social or national identification number), salary, nationality, job title,
number of Shares held and the details of all Awards or any other entitlement to
Shares awarded, cancelled, exercised, vested, unvested or outstanding) for the
purpose of implementing, administering and managing your participation in the
Plan. You understand that the Data may be transferred to the Company or any of
its Subsidiaries, or to any third parties assisting in the implementation,
administration and management of the Plan, including any requisite transfer to a
broker or other third party assisting with the administration of this Stock
Grant Award under the Plan or with whom Shares acquired pursuant to this Stock
Grant Award or cash from the sale of such shares may be deposited. You
acknowledge that recipients of the Data may be located in different countries,
and those countries may have data privacy laws and protections different from
those in the country of your residence. Furthermore, you acknowledge and
understand that the transfer of the Data to the Company or any of its
Subsidiaries, or to any third parties is necessary for your participation in the
Plan.

(b) You may at any time withdraw the consents herein by contacting your local
human resources representative in writing. You further acknowledge that
withdrawal of consent may affect your ability to exercise or realize benefits
from this Stock Grant Award, and your ability to participate in the Plan.

13. No Entitlement or Claims for Compensation.

(a) Your rights, if any, in respect of or in connection with this Stock Grant
Award or any other Award is derived solely from the discretionary decision of
the Company to permit you to participate in the Plan and to benefit from a
discretionary Award. By accepting this Stock Grant Award, you expressly
acknowledge that there is no obligation on the part of the Company to continue
the Plan and/or grant any additional Awards to you. This Stock Grant Award is
not intended to be compensation of a continuing or recurring nature, or part of
your normal or expected compensation, and in no way represents any portion of a
your salary, compensation, or other remuneration for purposes of pension
benefits, severance, redundancy, resignation or any other purpose.

(b) Neither the Plan nor this Stock Grant Award or any other Award granted under
the Plan shall be deemed to give you a right to remain an Employee, Consultant
or director of the Company, a Parent, a Subsidiary or an Affiliate. The Company
and its Parents and Subsidiaries and Affiliates reserve the right to terminate
your Service at any time, with or without cause, and for any reason, subject to
applicable laws, the Company’s Articles of Incorporation and Bylaws and a
written employment agreement (if any), and you shall be deemed irrevocably to
have waived any claim to damages or specific performance for breach of contract
or dismissal, compensation for loss of office, tort or otherwise with respect to
the Plan, this Stock Grant Award or any outstanding Award that is forfeited
and/or is terminated by its terms or to any future Award.

(c) You agree that the Company may require that Restricted Shares be held by a
broker designated by the Company. In addition, you agree that your rights
hereunder shall be subject to set-off by the Company for any valid debts you owe
the Company.

 

4



--------------------------------------------------------------------------------

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to the
conflict of laws principles thereof.

15. Notices. Any notice required or permitted under the terms of this Agreement
shall be in writing and shall be deemed sufficient when delivered personally or
sent by confirmed email, telegram, or fax or forty-eight (48) hours after being
deposited in the U.S. mail, as certified or registered mail, with postage
prepaid, and addressed to the Company at the Company’s principal corporate
offices or to you at the address maintained for you in the Company’s records or,
in either case, as subsequently modified by written notice to the other party.

16. Binding Effect. Subject to the limitations set forth in this Agreement, this
Agreement shall be binding upon, and inure to the benefit of, the executors,
administrators, heirs, legal representatives, successors, and assigns of the
parties hereto.

17. Severability. If any provision of this Agreement is held to be unenforceable
for any reason, it shall be adjusted rather than voided, if possible, in order
to achieve the intent of the parties to the extent possible. In any event, all
other provisions of this Agreement shall be deemed valid and enforceable to the
full extent possible.

 

5



--------------------------------------------------------------------------------

CISCO SYSTEMS, INC.

SA ACQUISITION LONG-TERM INCENTIVE PLAN

STOCK UNIT AGREEMENT

This Stock Unit Agreement (the “Agreement”) is made and entered into as of the
Grant Date (as defined below) by and between Cisco Systems, Inc., a California
corporation (the “Company”), and you pursuant to the Cisco Systems, Inc. SA
Acquisition Long-Term Incentive Plan (the “Plan”). The material terms of this
Stock Unit Award are as follows:

 

Employee ID:      Grant Date:      Grant Number:      Restricted Stock Units:  
  

 

First Vest Date:                                 (the first annual anniversary
of the vesting commencement date)

To the extent any capitalized terms used in this Agreement are not defined, they
shall have the meaning ascribed to them in the Plan. In the event of a conflict
between the terms and provisions of the Plan and the terms and provisions of
this Agreement, the Plan terms and provisions shall prevail.

In consideration of the mutual agreements herein contained and intending to be
legally bound hereby, the parties agree as follows:

1. Restricted Stock Units. Pursuant to the Plan, the Company hereby grants to
you, and you hereby accept from the Company, Restricted Stock Units, each of
which is a bookkeeping entry representing the equivalent in value of one (1)
Share, on the terms and conditions set forth herein and in the Plan.

2. Vesting of Restricted Stock Units. So long as your Service continues, the
Restricted Stock Units shall vest in accordance with the following schedule:
twenty percent (20%) of the total number of Restricted Stock Units granted
pursuant to this Agreement shall vest on the First Vest Date and on each annual
anniversary thereafter, unless otherwise provided by the Plan or Section 4
below.

3. Termination of Service. In the event of the termination of your Service for
any reason, all unvested Restricted Stock Units shall be immediately forfeited
without consideration.

4. Special Acceleration.

(a) To the extent the Restricted Stock Units are outstanding at the time of a
Corporate Transaction, such Restricted Stock Units shall automatically
accelerate immediately prior to the effective date of the Corporate Transaction
and shall become vested in full at that time. No such acceleration, however,
shall occur if and to the extent: (i) these Restricted Stock Units are, in
connection with the Corporate Transaction, either assumed by the successor
corporation (or parent thereof) or replaced with comparable restricted stock
units of the successor corporation (or parent thereof) or (ii) these Restricted
Stock Units are replaced with a cash incentive program of the successor
corporation which preserves the fair market value of the



--------------------------------------------------------------------------------

Restricted Stock Units at the time of the Corporate Transaction and provides for
subsequent pay-out in accordance with the vesting schedule set forth in Section
2 above. The determination of the comparability of restricted stock units under
clause (i) shall be made by the Committee, and such determination shall be
final, binding and conclusive

(b) Immediately following the effective date of the Corporate Transaction, this
Agreement shall terminate and cease to be outstanding, except to the extent
assumed by the successor corporation (or parent thereof) in connection with the
Corporate Transaction.

(c) If this Agreement is assumed in connection with a Corporate Transaction,
then the Committee shall appropriately adjust the number of units and the kind
of shares or securities to be issued pursuant to this Agreement immediately
after such Corporate Transaction.

(d) To the extent the Restricted Stock Units are outstanding at the time of a
Change in Control, such Restricted Stock Units shall automatically accelerate
immediately prior to the effective date of the Change in Control and shall
become vested in full at that time.

(e) This Agreement shall not in any way affect the right of the Company to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate, sell or transfer all or
any part of its business or assets.

5. Settlement of Restricted Stock Units. Restricted Stock Units shall be
automatically settled in Shares upon vesting of such Restricted Stock Units,
provided that the Company shall have no obligation to issue Shares pursuant to
this Agreement unless and until you have satisfied any applicable tax
withholding obligations pursuant to Section 6 below and such issuance otherwise
complies with all applicable law.

6. Withholding Taxes. You agree to make arrangements satisfactory to the Company
for the satisfaction of any applicable withholding tax obligations that arise in
connection with the Restricted Stock Units which, at the sole discretion of the
Company, may include (i) having the Company withhold Shares from the settlement
of the Restricted Stock Units, or (ii) any other arrangement approved by the
Company, in any case, equal in value to the amount necessary to satisfy any such
withholding tax obligations. The Company shall not be required to issue Shares
pursuant to this Agreement unless and until such obligations are satisfied.

7. Tax Advice. You represent, warrant and acknowledge that the Company has made
no warranties or representations to you with respect to the income tax
consequences of the transactions contemplated by this Agreement, and you are in
no manner relying on the Company or the Company’s representatives for an
assessment of such tax consequences. YOU UNDERSTAND THAT THE TAX LAWS AND
REGULATIONS ARE SUBJECT TO CHANGE. YOU SHOULD CONSULT YOUR OWN TAX ADVISOR
REGARDING ANY RESTRICTED STOCK UNITS. NOTHING STATED HEREIN IS INTENDED OR
WRITTEN TO BE USED, AND CANNOT BE USED, FOR THE PURPOSE OF AVOIDING TAXPAYER
PENALTIES.

8. Non-Transferability of Restricted Stock Units. Restricted Stock Units shall
not be anticipated, assigned, attached, garnished, optioned, transferred or made
subject to any creditor’s process, whether voluntarily or involuntarily or by
operation of law.

9. Restriction on Transfer. Regardless of whether the transfer or issuance of
the Shares to be issued pursuant to the Restricted Stock Units has been
registered under the

 

2



--------------------------------------------------------------------------------

Securities Act or has been registered or qualified under the securities laws of
any state, the Company may impose additional restrictions upon the sale, pledge,
or other transfer of the Shares (including the placement of appropriate legends
on stock certificates and the issuance of stop-transfer instructions to the
Company’s transfer agent) if, in the judgment of the Company and the Company’s
counsel, such restrictions are necessary in order to achieve compliance with the
provisions of the Securities Act, the securities laws of any state, or any other
law.

10. Stock Certificate Restrictive Legends. Stock certificates evidencing the
Shares issued pursuant to the Restricted Stock Units may bear such restrictive
legends as the Company and the Company’s counsel deem necessary under applicable
law or pursuant to this Agreement.

11. Representations, Warranties, Covenants, and Acknowledgments. You hereby
agree that in the event the Company and the Company’s counsel deem it necessary
or advisable in the exercise of their discretion, the transfer or issuance of
the Shares issued pursuant to the Restricted Stock Units may be conditioned upon
you making certain representations, warranties, and acknowledgments relating to
compliance with applicable securities laws.

12. Voting and Other Rights. Subject to the terms of this Agreement, you shall
not have any voting rights or any other rights and privileges of a stockholder
of the Company unless and until the Restricted Stock Units are settled upon
vesting.

13. Authorization to Release Necessary Personal Information.

(a) You hereby authorize and direct your employer to collect, use and transfer
in electronic or other form, any personal information (the “Data”) regarding
your employment, the nature and amount of your compensation and the facts and
conditions of your participation in the Plan (including, but not limited to,
your name, home address, telephone number, date of birth, social security number
(or any other social or national identification number), salary, nationality,
job title, number of Shares held and the details of all Awards or any other
entitlement to Shares awarded, cancelled, exercised, vested, unvested or
outstanding) for the purpose of implementing, administering and managing your
participation in the Plan. You understand that the Data may be transferred to
the Company or any of its Subsidiaries, or to any third parties assisting in the
implementation, administration and management of the Plan, including any
requisite transfer to a broker or other third party assisting with the
administration of these Restricted Stock Units under the Plan or with whom
Shares acquired pursuant to these Restricted Stock Units or cash from the sale
of such shares may be deposited. You acknowledge that recipients of the Data may
be located in different countries, and those countries may have data privacy
laws and protections different from those in the country of your residence.
Furthermore, you acknowledge and understand that the transfer of the Data to the
Company or any of its Subsidiaries, or to any third parties is necessary for
your participation in the Plan.

(b) Prior to the time that the Restricted Stock Units are settled upon vesting,
you shall have no rights other than those of a general creditor of the Company.
The Restricted Stock Units represent an unfunded and unsecured obligation of the
Company.

(c) You may at any time withdraw the consents herein by contacting your local
human resources representative in writing. You further acknowledge that
withdrawal of consent may affect your ability to exercise or realize benefits
from these Restricted Stock Units, and your ability to participate in the Plan.



--------------------------------------------------------------------------------

14. No Entitlement or Claims for Compensation.

(a) Your rights, if any, in respect of or in connection with these Restricted
Stock Units or any other Award are derived solely from the discretionary
decision of the Company to permit you to participate in the Plan and to benefit
from a discretionary Award. By accepting these Restricted Stock Units, you
expressly acknowledge that there is no obligation on the part of the Company to
continue the Plan and/or grant any additional Awards to you. These Restricted
Stock Units are not intended to be compensation of a continuing or recurring
nature, or part of your normal or expected compensation, and in no way
represents any portion of a your salary, compensation, or other remuneration for
purposes of pension benefits, severance, redundancy, resignation or any other
purpose.

(b) Neither the Plan nor these Restricted Stock Units or any other Award granted
under the Plan shall be deemed to give you a right to remain an Employee,
Consultant or director of the Company, a Parent, a Subsidiary or an Affiliate.
The Company and its Parents and Subsidiaries and Affiliates reserve the right to
terminate your Service at any time, with or without cause, and for any reason,
subject to applicable laws, the Company’s Articles of Incorporation and Bylaws
and a written employment agreement (if any), and you shall be deemed irrevocably
to have waived any claim to damages or specific performance for breach of
contract or dismissal, compensation for loss of office, tort or otherwise with
respect to the Plan, these Restricted Stock Units or any outstanding Award that
is forfeited and/or is terminated by its terms or to any future Award.

(c) You agree that your rights hereunder shall be subject to set-off by the
Company for any valid debts you owe the Company.

15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to the
conflict of laws principles thereof.

16. Notices. Any notice required or permitted under the terms of this Agreement
shall be in writing and shall be deemed sufficient when delivered personally or
sent by confirmed email, telegram, or fax or forty-eight (48) hours after being
deposited in the U.S. mail, as certified or registered mail, with postage
prepaid, and addressed to the Company at the Company’s principal corporate
offices or to you at the address maintained for you in the Company’s records or,
in either case, as subsequently modified by written notice to the other party.

17. Binding Effect. Subject to the limitations set forth in this Agreement, this
Agreement shall be binding upon, and inure to the benefit of, the executors,
administrators, heirs, legal representatives, successors, and assigns of the
parties hereto.

18. Severability. If any provision of this Agreement is held to be unenforceable
for any reason, it shall be adjusted rather than voided, if possible, in order
to achieve the intent of the parties to the extent possible. In any event, all
other provisions of this Agreement shall be deemed valid and enforceable to the
full extent possible.

 

4



--------------------------------------------------------------------------------

CISCO SYSTEMS, INC.

VESTING ACCELERATION POLICY

FOR

DEATH AND TERMINAL ILLNESS

Unless and until the Compensation & Management Development Committee of the
Board of Directors of Cisco Systems, Inc. determines otherwise, the following
policy shall be applied to all equity awards issued under any equity plan
maintained Cisco or any Cisco subsidiary, including equity awards and/or equity
plans assumed by Cisco in connection with its acquisition of companies, and held
by any employee of Cisco or any Cisco subsidiary (each such award shall be
referred to herein as an “equity award”), except to the extent that the
application of such policy would be prohibited by the applicable equity plan,
equity award agreement or any applicable law, rule or regulation.

For purposes of this policy:

 

  •   the value of stock options and stock appreciation rights is based on the
difference between the exercise price of the equity awards and the closing price
of Cisco’s stock on the date of the employee’s death or terminal illness, as
applicable, or if such day is not a trading day, the last trading day prior to
the date of death or terminal illness, as applicable; and

 

  •   the value of stock grants, stock units, and unvested shares previously
acquired pursuant to equity awards (such shares are referred to herein as
“unvested equity award shares”) is based on the difference between the purchase
price, if any, and the closing price of Cisco’s stock on the date of the
employee’s death or terminal illness, as applicable, or if such day is not a
trading day, the last trading day prior to the date of death or terminal
illness, as applicable.

ACCELERATION UPON DEATH OF EMPLOYEE

Upon the death of an employee, Cisco will accelerate the vesting of the
employee’s outstanding equity awards and any unvested equity award shares up to
a specified limit based on the value of the equity awards and/or shares on the
date of death. The limit on the amount of accelerated vesting is the greater of:
(a) one-hundred percent (100%) of the unvested equity awards and/or unvested
equity award shares up to a total value of $10 million; or (b) up to one year of
vesting from the date of death as to all unvested equity awards and/or unvested
equity award shares. For example, if an employee held unvested options for
100,000 shares with an exercise price of $1 which would vest in four annual
installments of 25,000 shares, and the closing price of Cisco’s stock on the
date of the employee’s death was $101, all 100,000 of the shares would become
vested (100,000 shares x $100 (the difference between $101 and $1) =
$10,000,000).

EXCLUSIONS: NO accelerated vesting will occur if suicide is indicated on the
death certificate

ACCELERATION UPON TERMINAL ILLNESS OF EMPLOYEE

Upon the terminal illness of an employee, Cisco will accelerate the vesting of
the employee’s outstanding equity awards and any unvested equity award shares up
to a specified limit based on the value of the equity awards and/or shares on
the date of the terminal illness. An employee will be considered terminally ill
upon the approval by Cisco’s employee life insurance provider of the accelerated
life insurance benefit which indicates 12 months or less to live. The date of
terminal illness will be the date the determination is made by Cisco’s employee
life insurance provider. The limit on the amount of accelerated vesting is the
greater of: (a) one-hundred percent (100%) of the unvested equity awards and/or
unvested equity award shares up to a total value of $10 million; or (b) up to
one year of vesting from the date of the terminal illness as to all unvested
equity awards and/or unvested equity award shares. For example, if an employee
holds unvested options for 100,000 shares with an exercise price of $1 which
would vest in four annual installments of 25,000 shares, and the closing price
of Cisco’s stock on the date that the employee is determined to be terminally
ill was $101, all 100,000 of the shares would become vested (100,000 shares x
$100 (the difference between $101 and $1) = $10,000,000).



--------------------------------------------------------------------------------

CISCO SYSTEMS, INC.

VESTING POLICY

FOR

LEAVES OF ABSENCE

Unless and until the Compensation & Management Development Committee of the
Board of Directors of Cisco Systems, Inc. determines otherwise, the following
policy shall be applied to all equity awards issued under any equity plan
maintained Cisco or any Cisco subsidiary, including equity awards and/or equity
plans assumed by Cisco in connection with its acquisition of companies, and held
by any employee of Cisco or any Cisco subsidiary (each such award shall be
referred to herein as an “equity award”), except to the extent that the
application of such policy would be prohibited by the applicable equity plan,
equity award agreement or any applicable law, rule or regulation.

SUSPENSION OF VESTING UPON AUTHORIZED LEAVE OF ABSENCE

The exercise or vesting schedule in effect for any outstanding equity award and
any unvested shares previously acquired pursuant to any equity award (such
shares referred to herein as “unvested equity award shares”) held by an employee
at the time of the employee’s commencement of an authorized leave of absence
shall be suspended as of the first day of the authorized leave of absence, and
the equity award and any unvested equity shares shall not vest and/or become
exercisable for any additional shares during the period the employee remains on
such leave of absence.



--------------------------------------------------------------------------------

CISCO SYSTEMS, INC.

TRANSFER POLICY

FOR

DIVORCE

Unless and until the Compensation & Management Development Committee of the
Board of Directors of Cisco Systems, Inc. determines otherwise, the following
policy shall be applied to all equity awards issued under any equity plan
maintained Cisco or any Cisco subsidiary, including equity awards and/or equity
plans assumed by Cisco in connection with its acquisition of companies, and held
by any employee of Cisco or any Cisco subsidiary (each such award shall be
referred to herein as an “equity award”), except to the extent that the
application of such policy would be prohibited by the applicable equity plan,
equity award agreement or any applicable law, rule or regulation.

PROHIBITION ON TRANSFER OF EQUITY AWARDS UPON DIVORCE

Equity awards and any unvested shares acquired pursuant to equity awards shall
not be anticipated, assigned, attached, garnished, optioned, transferred or made
subject to any creditor’s process in connection with the divorce of the holder
of such equity award or shares.